Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 1 of 140 PageID 9173
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 2 of 140 PageID 9174
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 3 of 140 PageID 9175
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 4 of 140 PageID 9176
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 5 of 140 PageID 9177



                   Appendix to the Declaration of Gaby Fraifer
   Document                                                              Pages
   Exhibit 1…………………………………………………………………………1-9
   Exhibit 2……………………………………………………………………....10-31
   Exhibit 3……………………………………………………………………..32-246
   Exhibit 4…………………………………………………………………….247-284
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 6 of 140 PageID 9178




                     EXHIBIT 1
                            [to Gaby Fraifer Declaration]
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 7 of 140 PageID 9179
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 8 of 140 PageID 9180
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 9 of 140 PageID 9181
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 10 of 140 PageID 9182
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 11 of 140 PageID 9183
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 12 of 140 PageID 9184
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 13 of 140 PageID 9185
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 14 of 140 PageID 9186
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 15 of 140 PageID 9187




                     EXHIBIT 2
                           [to Gaby Fraifer Declaration]
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page16
                                                                  2 of 22
                                                                       140PageID
                                                                           PageID8145
                                                                                  9188
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page17
                                                                  3 of 22
                                                                       140PageID
                                                                           PageID8146
                                                                                  9189
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page18
                                                                  4 of 22
                                                                       140PageID
                                                                           PageID8147
                                                                                  9190
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page19
                                                                  5 of 22
                                                                       140PageID
                                                                           PageID8148
                                                                                  9191
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page20
                                                                  6 of 22
                                                                       140PageID
                                                                           PageID8149
                                                                                  9192




                                                                             FERZLI 000004
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page21
                                                                  7 of 22
                                                                       140PageID
                                                                           PageID8150
                                                                                  9193




                                                                             FERZLI 000005
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page22
                                                                  8 of 22
                                                                       140PageID
                                                                           PageID8151
                                                                                  9194




                                                                             FERZLI 000006
Case
 Case8:16-cv-02549-EAK-CPT
      8:16-cv-02549-EAK-CPT Document
                             Document215-4
                                      164-2 Filed
                                             Filed05/03/19
                                                   06/05/18 Page
                                                             Page23
                                                                  9 of 22
                                                                       140PageID
                                                                           PageID8152
                                                                                  9195




                                                                             FERZLI 000007
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page24
                                                              10of
                                                                of140
                                                                   22 PageID
                                                                      PageID8153
                                                                             9196




                                                                         FERZLI 000008
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page25
                                                              11of
                                                                of140
                                                                   22 PageID
                                                                      PageID8154
                                                                             9197




                                                                         FERZLI 000009
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page26
                                                              12of
                                                                of140
                                                                   22 PageID
                                                                      PageID8155
                                                                             9198




                                                                         FERZLI 000010
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page27
                                                              13of
                                                                of140
                                                                   22 PageID
                                                                      PageID8156
                                                                             9199




                                                                         FERZLI 000011
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page28
                                                              14of
                                                                of140
                                                                   22 PageID
                                                                      PageID8157
                                                                             9200




                                                                         FERZLI 000012
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page29
                                                              15of
                                                                of140
                                                                   22 PageID
                                                                      PageID8158
                                                                             9201




                                                                         FERZLI 000013
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page30
                                                              16of
                                                                of140
                                                                   22 PageID
                                                                      PageID8159
                                                                             9202




                                                                         FERZLI 000014
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page31
                                                              17of
                                                                of140
                                                                   22 PageID
                                                                      PageID8160
                                                                             9203




                                                                         FERZLI 000015
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page32
                                                              18of
                                                                of140
                                                                   22 PageID
                                                                      PageID8161
                                                                             9204




                                                                         FERZLI 000016
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page33
                                                              19of
                                                                of140
                                                                   22 PageID
                                                                      PageID8162
                                                                             9205




                                                                         FERZLI 000017
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page34
                                                              20of
                                                                of140
                                                                   22 PageID
                                                                      PageID8163
                                                                             9206




                                                                         FERZLI 000018
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page35
                                                              21of
                                                                of140
                                                                   22 PageID
                                                                      PageID8164
                                                                             9207




                                                                         FERZLI 000019
Case
Case8:16-cv-02549-EAK-CPT
     8:16-cv-02549-EAK-CPT Document
                           Document215-4
                                    164-2 Filed
                                          Filed05/03/19
                                                06/05/18 Page
                                                         Page36
                                                              22of
                                                                of140
                                                                   22 PageID
                                                                      PageID8165
                                                                             9208




                                                                         FERZLI 000020
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 37 of 140 PageID 9209




                     EXHIBIT 3
                           [to Gaby Fraifer Declaration]
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 38 of 140 PageID 9210
                                                                      Page 1


        1                        UNITED STATE DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
        2                               TAMPA DIVISION

        3

        4     DISH NETWORK L.L.C.,
                    Plaintiff,
        5
              v.                              CASE NO: 8:16-cv-02549-EAK-TBM
        6

        7     GABY FRAIFER,
              TELE-CENTER, INC., and
        8     PLANET TELECOM, INC.,
              individually and together
        9     d/b/a UlaiTV, PlanetiTV,
              and AhlaiTV,
       10           Defendant(s).
              _________________________/
       11

       12
                     VIDEOTAPED DEPOSITION OF IZABELA SLOWIKOWSKA
       13
                          Taken on Behalf of the Defendant(s)
       14

       15            DATE TAKEN:          January 7, 2013

       16                      TIME:      9:53 a.m. - 4:15 p.m.

       17                      PLACE:     Askins Court Reporting
                                          Suite 204
       18                                 505 East Jackson Street
                                          Tampa, Florida 33602
       19

       20
                       Examination of the witness taken before:
       21
                                        Kathy H. Hoy
       22                               Notary Public
                              Askins Court Reporting, Inc./TCRA
       23                          505 East Jackson Street
                                          Suite 204
       24                           Tampa, Florida 33602

       25
                                                                 Pages 1 - 196

                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 39 of 140 PageID 9211
                                                                      Page 2


        1                       APPEARANCES FOR THE PLAINTIFF

        2                          TIMOTHY FRANK, ESQUIRE
                                    Hagan Noll & Boyle LLC
        3                           Two Memorial City Plaza
                                          820 Gessner
        4                                  Suite 940
                                     Houston, Texas 77024
        5

        6                         ALEX S. FONOROFF, ESQUIRE
                                    Senior Legal Counsel
        7                            Dish Network L.L.C.
                                9601 South Meridian Boulevard
        8                            Englewood, Colorado

        9

       10                     APPEARANCES FOR THE DEFENDANT(S)

       11                         FRANCIS R. LAKEL, ESQUIRE
                                     2650 Hilola Street
       12                              P.O. Box 331120
                                    Miami, Florida 33233
       13

       14                     DERRICK L. CLARKE, ESQUIRE
                       The Law Office of Derrick L. Clarke, P.A.
       15                        146 2nd Street North
                                       Suite 310
       16                   St. Petersburg, Florida 33701

       17

       18
               ALSO PRESENT:
       19
               Gaby Fraifer, Defendant
       20
               Greg Scrivener, Video Specialist
       21      A Pro Video

       22

       23

       24

       25


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 40 of 140 PageID 9212
                                                                      Page 3


        1                                  I N D E X

        2

        3    Deposition of Izabela Slowikowska                               PAGE
              Direct Examination By Mr. Lakel                                   6
        4     Certificate of Oath                                             194
              Certificate of Reporter                                         195
        5     Errata Sheet                                                    196

        6

        7

        8

        9

       10             P L A I N T I F F         E X H I B I T      I N D E X

       11   No.                 Description                                  Page

       12    1         E-mail dated January 22, 23, and                        189
                       February 14, 2018
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25


                                ASKINS COURT REPORTING, INC./TCRA
                 813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 41 of 140 PageID 9213
                                                                      Page 4


        1             D E F E N D A N T         E X H I B I T      I N D E X

        2   No.                 Description                                  Page

        3    1        Invoice dated 06/30/2016, Bates PL001153                 108
                      through PL001155
        4
             2        E-mail dated July 06, 2016, Bates                        113
        5             PL001156 through PL001158

        6    3        Website printout, Bates PL001159 and                     115
                      PL001160
        7
             4        Website screen shots, Bates PL001161                     119
        8             through PL001164

        9    5        Invoice dated 7/10/2015, Bates PL001165                  124

       10    6        E-mail dated February 09, 2017,                          124
                      Bates PL001142
       11
             7        Website printout, Bates PL001143                         127
       12
             8        E-mail dated February 09, 2017, Bates                    131
       13             PL001144 and PL001145

       14    9        Website screen shots, Bates PL001146                     133
                      and PL001147
       15
            10        Website screen shots, Bates PL001148                     135
       16             and PL001149

       17   11        E-mail dated November 22, 2016, Bates                    138
                      PL001150 and PL001151
       18
            12        Photograph                                               140
       19
            13        User Agreement for AhlaTV                                154
       20
            14        User Agreement for UlaiTV                                155
       21
            15        Plaintiff's amended complaint                            156
       22
            16        Defendants amended counterclaim                          178
       23
            17        Plaintiff's answer to Defendants'                        181
       24             amended counterclaim

       25                          ALL EXHIBITS ATTACHED


                                ASKINS COURT REPORTING, INC./TCRA
                 813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 42 of 140 PageID 9214
                                                                      Page 5


        1                     THE VIDEOGRAPHER:     Okay.    My name is Greg

        2            Scrivener.      I'm the certified legal video

        3            specialist.

        4                     We are here this day, March 1st, 2018, to

        5            take the videotaped deposition of Izabela

        6            Slowikowska in the matter of Dish Network

        7            L.L.C., Plaintiff v. Gaby Fraifer, et al.,

        8            Defendants, in the United States District Court

        9            for the Middle District of Florida.

       10                     The time as indicated on the video

       11            monitor is approximately 9:55 a.m.          Would

       12            counsels please introduce themselves for the

       13            record, beginning with the Plaintiff's counsel.

       14                     MR. FRANK:    Timothy Frank of Hagan Noll

       15            Boyle, LLC, on behalf of the Plaintiff, Dish

       16            Network L.L.C.

       17                     MR. FONOROFF:     Alex Fonoroff.     I'm

       18            in-house counsel at Dish Network.

       19                     MR. LAKEL:    Francis R. Lakel, attorney

       20            for the Defendants.

       21                     MR. CLARKE:    Derrick Lawrence Clarke,

       22            attorney for Defendants, working with Attorney

       23            Lakel.

       24                     THE VIDEOGRAPHER:     Madam court reporter,

       25            would you please swear in the witness?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 43 of 140 PageID 9215
                                                                      Page 6


        1                     COURT REPORTER:     Would you raise your

        2            right hand please?

        3                     MS. SLOWIKOWSKA:     I do.

        4                     COURT REPORTER:     Thank you.

        5     WHEREUPON,

        6                             IZABELA SLOWIKOWSKA,

        7    acknowledged having been duly sworn to tell the truth

        8    and testified as follows:

        9                             DIRECT EXAMINATION

       10     BY MR. LAKEL:

       11            Q.       Please-- hello.     My name is Francis Lakel.

       12     I'm the attorney for the Defendants.           I'm the guy that's

       13     going to be taking your depo today, okay?

       14                     Have you ever given a deposition before?

       15            A.       Yes.

       16            Q.       Okay.   So you know it's questions and

       17     answers.    If you-- if you don't understand the question,

       18     tell me you don't understand it.

       19                     Otherwise, if you understand it, just answer

       20     it, okay?    If you don't know, you don't know.          That's

       21     cool, too.      Whatever it is, okay?

       22                     State your name for the record please.

       23            A.       Izabela Slowikowska.

       24            Q.       And would you spell that for the-- for the

       25     record?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 44 of 140 PageID 9216
                                                                      Page 7


        1             A.      I-Z-A-B-E-L-A.     And the last name is

        2     S-L-O-W-I-K-O-W-S-K-A.

        3             Q.      Okay.   And your education beginning with

        4     high school.

        5             A.      I went to-- I went to high school in Poland.

        6                     And then I have a Bachelor's Degree from

        7     Southeast Missouri State University.           Graduated in 2000.

        8                     And Master's in business administration from

        9     Southeast Missouri State University.           Graduated in 2002.

       10             Q.      Okay.   And your under graduate degree is in

       11     what?

       12             A.      Business management.

       13             Q.      Okay.   Do you currently work for Dish

       14     Network L.L.C.?

       15             A.      Yes.

       16             Q.      Okay.   In what capacity do you work today

       17     for Dish Network?

       18             A.      I'm Vice President of International

       19     Business.

       20             Q.      And do you live in Denver?

       21             A.      Yes.

       22             Q.      Okay.   Did you work for Dish Network L.L.C.

       23     in March of 2015?

       24             A.      Yes.

       25             Q.      Okay.   In what capacity at that time did you


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 45 of 140 PageID 9217
                                                                      Page 8


        1     work for Dish Network L.L.C.?

        2            A.       March 2015 I was a director of international

        3     programming.

        4            Q.       At Dish.

        5            A.       At Dish.

        6            Q.       Okay.   And you're the director of

        7     international programming.

        8            A.       Yes.

        9            Q.       And now you're the Vice President of

       10     International?

       11            A.       Business.

       12            Q.       So it's a promotion.

       13            A.       Yes.

       14            Q.       Okay.   Were you involved with the Dish

       15     Network purchase of STBs from anybody or any company

       16     whatsoever ever, "STBs" being set-top boxes?

       17            A.       Can you repeat this question?

       18            Q.       Sure.   Were you involved with-- in your

       19     capacity as Dish Network L.L.C.--

       20            A.       Uh-huh.

       21            Q.       -- with the purchase of any STB, a set-top

       22     box, from anybody or any company?

       23                     MR. FRANK:    Objection.

       24                     The question is vague because I think it

       25            would help if you define what type of set-top


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 46 of 140 PageID 9218
                                                                      Page 9


        1            boxes you're asking for.

        2                     Dish also sells its own set-top boxes.

        3            Q.       (BY MR. LAKEL)     Set-top boxes.     Do you know

        4     what a set-top box is?

        5            A.       Yes.

        6            Q.       Okay.    Have you ever been involved with Dish

        7     buying any set-top boxes?

        8            A.       Me personally?

        9            Q.       Yes.

       10            A.       No.

       11            Q.       Okay.    Now, for Dish were you ever involved

       12     in buying a set-top box?

       13            A.       I mean, we operate our own set-top boxes.

       14            Q.       Okay.    And please describe what a set-top

       15     box is to you.

       16            A.       It's a-- it's a device that enables end

       17     users to receive our video and audio content.

       18            Q.       A device?

       19            A.       It's a device that end users, your

       20     subscribers and our--

       21            Q.       Customers.

       22            A.       Right.

       23            Q.       Use.

       24            A.       To receive audio and media channels.

       25            Q.       Okay.    Have you ever been involved in any


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 47 of 140 PageID 9219
                                                                      Page 10


        1     set-top box purchases by Dish Network from companies

        2     other than Dish?

        3             A.      When?

        4             Q.      Ever.   Since 2000-- since March of 2015.

        5     2013.

        6             A.      I don't recall.     I-- I don't know.

        7             Q.      Okay.   If you don't know, you don't know.

        8                     Were you ever involved in the purchase of an

        9     STB from TCI?

       10             A.      Who?    Me?

       11             Q.      Dish Network L.L.C.

       12             A.      No.

       13             Q.      Okay.   You're here today in this deposition

       14     as a corporate representative of Dish Network, right?

       15             A.      Yes.

       16             Q.      Okay.   When I ask-- when I say "you", I mean

       17     Dish Network L.L.C. unless I specify otherwise.

       18             A.      Okay.

       19             Q.      Okay?   Did you ever buy an STB from PTI?

       20             A.      No.

       21             Q.      Okay.   From Mr. Fraifer, Gaby Fraifer,

       22     individually?

       23             A.      No.

       24             Q.      Okay.   Do you know anything about the

       25     purchase of STBs from TCI as the corporate rep of Dish?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 48 of 140 PageID 9220
                                                                      Page 11


        1            A.       I've reviewed some documents.

        2            Q.       Okay.    What do you know?

        3            A.       I mean, what do you want to know?

        4            Q.       I just want to know what you know.         That's

        5     what I want to know.

        6            A.       After reviewing documents, there are some

        7     purchase records of various individuals that purchased

        8     set-top boxes from PTI, TCI, from their-- their

        9     respective websites--

       10            Q.       Okay.

       11            A.       -- that they operate.

       12            Q.       And were these individuals-- who are these

       13     individuals?

       14            A.       What do you mean who are the individuals?

       15            Q.       Their name and-- their name first.         We'll

       16     start there.

       17            A.       I mean, I would have to look at exactly.

       18     I-- I can-- I can recall some names, but we-- we can

       19     call-- we can look at the documents to get the spelling

       20     of the names.      I--

       21            Q.       Okay.    Well, just phonetically for me what

       22     you remember.

       23            A.       So one was a person from Hagan Noll & Boyle,

       24     which was the assistant.

       25            Q.       Okay.    Was that Ms. Sarah Weller?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 49 of 140 PageID 9221
                                                                      Page 12


        1            A.       Yes.

        2            Q.       Okay.   And who are others?

        3            A.       One was Mr. Gary Palka.

        4            Q.       Okay.   And who did he work for when he

        5     purchased the STB?

        6            A.       Dish believed that he work for Nagrastar.

        7            Q.       And Nagrastar purchased this STB on behalf

        8     of Dish.

        9                     MR. FRANK:     Objection.

       10            A.       No.

       11            Q.       Who did they buy it for?

       12            A.       For Nagrastar.

       13            Q.       Okay.   And Mr. Palka, what was his capacity

       14     with Nagrastar?

       15            A.       Dish believe that he was an employee of

       16     Nagrastar.

       17            Q.       Okay.   Dish believed that.

       18                     What was Dish's relationship to Nagrastar?

       19            A.       When?

       20            Q.       When-- whenever Mr. Palka bought the STB

       21     from PTI.

       22            A.       Now, can you-- can you give me a date of

       23     when it happened?

       24            Q.       You tell me.    You said Gary Palka bought one

       25     for Dish Network.       I want to know-- what I'm trying to


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 50 of 140 PageID 9222
                                                                      Page 13


        1     find out is you-- and you said-- you told me that he

        2     worked for Nagrastar, okay?

        3              A.     Uh-huh.

        4              Q.     So whenever Mr. Palka bought the STB he was

        5     working for Nagrastar.

        6                     Was Nagrastar related to Dish?

        7                     Did they do it for Dish?

        8              A.     I said, no.

        9              Q.     Okay.   Who else besides Mr. Palka and

       10     Ms. Weller?

       11              A.     There was an investigation agency called

       12     Ethos.

       13              Q.     And they were out of St. Petersburg,

       14     Florida.      You don't know.

       15              A.     I don't--

       16              Q.     If you don't know--

       17              A.     I don't know.

       18              Q.     -- you don't know.      That's cool.    Okay.

       19                     Was Ethos-- was the investigative agency,

       20     were they working for Dish when they purchased the STB?

       21              A.     No.

       22              Q.     Who were they working for?

       23              A.     Nagravision I believe.

       24              Q.     Okay.   And who was Nagravision working for?

       25                     Nagravision, not Nagrastar, right?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 51 of 140 PageID 9223
                                                                      Page 14


        1            A.       I believe it was Nagravision.

        2            Q.       Okay.   And who was Nagravision working for?

        3            A.       Nagravision is a company.

        4            Q.       I know.   And they had a contract with Dish

        5     or not to do part of the investigation?

        6            A.       No.

        7            Q.       They did not have a contract with Dish.

        8            A.       I don't believe so.

        9            Q.       Okay.   Do you have any knowledge why-- why

       10     Ethos bought the STB from PTI?

       11            A.       No.

       12            Q.       Okay.   You graduated with your MBA in 2002

       13     and you were-- you told me about your work.

       14                     What-- have you worked with Dish since you

       15     graduated from your-- with your MBA program?

       16            A.       Yes.    I worked since 2001.

       17            Q.       With Dish.

       18            A.       Yes.

       19            Q.       Okay.   Thank you.    Do you have an

       20     engineering background?

       21            A.       No.

       22            Q.       Okay.   Do you have an administration

       23     background?

       24            A.       What do you mean?     I don't understand you.

       25            Q.       MBA, what-- what does MBA stand for?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 52 of 140 PageID 9224
                                                                      Page 15


        1            A.       It's business administration.

        2            Q.       That's okay.    Okay.    Are you a lawyer?

        3            A.       No.

        4            Q.       Okay.   Are you a scientist?

        5            A.       No.

        6            Q.       Okay.   Are you an artist?

        7            A.       No.

        8            Q.       Okay.   That's-- that's what I was trying to

        9     find out, your background.

       10                     What is your background in understanding

       11     corporate structures?        With-- with an MBA I would assume

       12     that it's pretty good.

       13            A.       I really don't know anything.

       14            Q.       Okay.   What's your background in corporate

       15     structures?

       16            A.       I don't have any background in corporate

       17     structures.

       18            Q.       Okay.   Is Dish Network L.L.C. the parent

       19     company with Dish to your knowledge?

       20            A.       A parent company of Dish?

       21            Q.       Yes.    Is Dish Network L.L.C., are they the

       22     big kahuna in all the Dish Networks?

       23                     Are there other corporations besides Dish

       24     Network L.L.C. that you know of?

       25                     MR. FRANK:    Objection.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 53 of 140 PageID 9225
                                                                      Page 16


        1                     Mr. Lakel, are you asking are there

        2            other--

        3                     MR. LAKEL:    I'm asking-- I'm trying to

        4            find out the corporate structure, and I know

        5            that she worked for Dish Network L.L.C.

        6                     DEPONENT:    Uh-huh.

        7                     MR. LAKEL:    And I'm trying to find out

        8            who the-- who is Dish Network L.L.C.           That's

        9            what I'm trying to do.

       10                     DEPONENT:    Dish Network L.L.C. is a

       11            Colorado company.

       12            Q.       (BY MR. LAKEL)     Okay.   And who owns that?

       13            A.       The owner, it's-- it's Charlie Ergen.

       14     Charlie Ergen.

       15            Q.       It's an individual.

       16            A.       No.   It's a publicly traded company.          Dish

       17     corporation is a publicly traded company.

       18            Q.       Okay.    And who is Charlie?

       19            A.       Ergen.

       20            Q.       And who is he?

       21            A.       He's the-- the owner of the-- of the

       22     company.

       23            Q.       But it's publicly traded.

       24            A.       That's right.

       25            Q.       Okay.    So he owns some of the stock, and the


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 54 of 140 PageID 9226
                                                                      Page 17


        1     rest of it is publicly traded.

        2            A.       Correct.

        3            Q.       Okay.   Are there any other corporations

        4     besides-- besides Dish Network L.L.C. that you know of

        5     that are related to Dish Network L.L.C.?

        6            A.       There's a sister company, EchoStar.

        7            Q.       EchoStar, okay.     Are there any others that

        8     you know of?

        9            A.       The corporate structure is large as far as I

       10     understand.      There are multiple companies under

       11     corporate structure.        I don't have the corporate

       12     structure in front of me to be able to talk about this.

       13            Q.       That's fair.

       14            A.       And I am not familiar with all of those

       15     companies.

       16            Q.       Okay.   That's what I wanted to know.

       17                     But you-- you know that you work for Dish

       18     Network L.L.C.

       19            A.       Yes.

       20            Q.       Okay.   Did Dish Network L.L.C. enter into

       21     contracts or licensing agreements with any channels

       22     during your tenure with them since 2013?

       23            A.       With any-- any channels.

       24            Q.       Yes, any channels.

       25            A.       Any television channels.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 55 of 140 PageID 9227
                                                                      Page 18


        1            Q.       Yes.

        2            A.       Yes.

        3            Q.       Okay.   We're here about a lawsuit where Dish

        4     Network has sued TCI, PTI, and Mr. Fraifer individually.

        5                     Are there any other claims made by Dish

        6     Network L.L.C. about a wrongful broadcast by any of

        7     these channels?

        8                     MR. FRANK:    Objection.

        9                     The question is vague.

       10                     Are you talking about this case or--

       11            Q.       (BY MR. LAKEL)     I'm talking about in

       12     general.    I'm in general now.

       13                     Are there any other lawsuits that-- are

       14     there any other claims by Dish Network L.L.C. about

       15     which you know where they're suing for a violation of a

       16     contract or licensing agreement?

       17                     MR. FRANK:    Objection.

       18                     The question is-- is-- are you asking

       19            about a breach of contract case?          Are you

       20            asking about a case similar to this case?

       21                     MR. LAKEL:    I'm asking her if she knows

       22            that Dish Network L.L.C. is suing anybody for

       23            wrongfully broadcasting channels about which

       24            they have licenses or contracts.

       25                     DEPONENT:    I believe the-- there are some


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 56 of 140 PageID 9228
                                                                      Page 19


        1             pending lawsuits that Dish is part of.

        2                     MR. LAKEL:    Okay.

        3                     DEPONENT:    Dish is suing.

        4             Q.      (BY MR. LAKEL)     Do you know who the

        5     defendants are in those cases?

        6             A.      Not off top of my head.      I would have to--

        7             Q.      Okay.   That's what I wanted to know.        That's

        8     fair.

        9                     Do you know did Dish Network L.L.C. enter

       10     into contracts or licensing agreements with any channel

       11     broadcast by TCI?

       12             A.      Yes.

       13             Q.      Okay.   What channels?

       14             A.      So there are channels that-- that are part

       15     of our complaint.

       16             Q.      Are there-- that's it, the complaint spells

       17     them out?

       18             A.      I don't know what other channels TCI-- well,

       19     or ITV or broadcast.

       20             Q.      What about Ahla TV, A-H-L-A TV?

       21             A.      What about?

       22             Q.      Do they broadcast any channels that-- that

       23     Dish Network is making a claim to?

       24             A.      Well, it's the same company operated by the

       25     same defendant.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 57 of 140 PageID 9229
                                                                      Page 20


        1              Q.     And PlanetiTV.

        2                     You have to say yes or no because she can't

        3     take the nod of your head.

        4              A.     I'm not nodding.     I'm trying to understand

        5     your questions.

        6              Q.     Okay.   I'm sorry.    I'll repeat it then.

        7                     Did Dish Network L.L.C. enter into contracts

        8     or licensing-- licensing agreements with any channels

        9     that you think that-- "you" being Dish thinks that PTI

       10     broadcast incorrectly or wrongfully?

       11              A.     As-- as I mentioned before, we-- we-- our

       12     complaint covers several channels that we have exclusive

       13     rights to that-- that Defendants have broadcasted via

       14     variety of their set-top boxes available in the market.

       15              Q.     And how do you know that?

       16                     On what are you basing that statement?

       17              A.     I'm basing the statement from expert reports

       18     of Nagra, Nagrastar.

       19              Q.     Okay.   Anything else besides the expert

       20     report from Nagrastar?

       21                     Any other facts that you know?

       22              A.     The monitoring of Nagrastar of those set-top

       23     boxes.

       24              Q.     Okay.   And Nagrastar was working for Dish.

       25                     MR. FRANK:    Objection.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 58 of 140 PageID 9230
                                                                      Page 21


        1                     The question is misleading.

        2                     MR. LAKEL:    It's not misleading.

        3              Q.     (BY MR. LAKEL)     Answer the question please.

        4     Was Nagrastar working for Dish when it monitored these

        5     channels?

        6              A.     No.

        7              Q.     Who were they working for?

        8              A.     Nagrastar was a vender of IBCAP.

        9              Q.     Of whom?

       10              A.     IBCAP.

       11              Q.     I-B-C-A-P?

       12              A.     I-B-C-A-P.

       13              Q.     Okay.    And so they worked, "they" being

       14     Nagrastar, worked-- had a contract to your knowledge

       15     with IBCAP; is that correct?

       16              A.     They were a vender of IBCAP--

       17              Q.     Okay.

       18              A.     -- that was doing work contracted for.

       19              Q.     For whom?

       20              A.     For IBCAP.

       21              Q.     Okay.    And who is IBCAP?     Who are they?

       22              A.     International Broadcaster Coalition Against

       23     Piracy.

       24              Q.     Okay.    Is Dish Network L.L.C. a member of

       25     IBCAP?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 59 of 140 PageID 9231
                                                                      Page 22


        1            A.       Yes.

        2            Q.       Okay.   Are they an owner of IBCAP?

        3            A.       No.

        4            Q.       Were they ever an owner of IBCAP?

        5            A.       No.

        6            Q.       Did they found IBCAP?

        7            A.       No.

        8            Q.       Okay.   Is there any corporate relation at

        9     all that you know of between Dish and IBCAP, IBCAP,

       10     excuse me, I-B-C-A-P, right?

       11            A.       Yes.    I-- I-- I don't understand what you

       12     mean by corporate relationship.

       13            Q.       Okay.   It goes back to is Dish Network

       14     L.L.C. an owner of IBCAP.

       15                     And the answer to that is--

       16                     MR. FRANK:    Asked and answered.

       17                     Objection.

       18            A.       I already answered.      It's, no.

       19            Q.       And the answer was, no, right?        Correct me

       20     if I'm wrong if I'm mischaracterizing your testimony.

       21            A.       No.    I said, no.

       22            Q.       Okay.   Okay.   So there's no relationship

       23     other than they are a member, for Dish being a member of

       24     IBCAP; is that correct?

       25            A.       That's correct.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 60 of 140 PageID 9232
                                                                      Page 23


        1              Q.     Okay.   And what are the benefits that flow

        2     to Dish Network L.L.C. from being a member with IBCAP?

        3              A.     IBCAP is an organization that one of the--

        4     one of the things that they are doing is educating about

        5     antipiracy and its hiring and its-- and its vender,

        6     Nagra, is monitoring for-- Nagrastar, I'm sorry, it's--

        7     it's monitoring for the-- the rights that the Dish

        8     contracts for or any other member of IBCAP to protect--

        9     to look at the channels that-- that are available on the

       10     internet--

       11              Q.     Okay.

       12              A.     -- or via set-top boxes or whatever else.

       13              Q.     Who are some of the other members of IBCAP

       14     besides Dish Network L.L.C.?

       15              A.     Do you want their names?

       16              Q.     Yes.    I sure do.

       17              A.     I don't know all of them.

       18              Q.     Okay.   That makes sense.      How many are

       19     there?

       20              A.     I'd say more than 30.

       21              Q.     More than 30, okay.      Just give me a couple

       22     that you know that are-- that you know off the top of

       23     your head today.

       24              A.     Are you asking for Arabic or non-Arabic?

       25              Q.     Well, Arabic would be good.       Sure.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 61 of 140 PageID 9233
                                                                      Page 24


        1            A.       So IMD is one.     IMD.

        2            Q.       Okay.   Is that part of your claim, "your"

        3     being Dish's claim against TCI and PTI?           Would the IMB,

        4     is that one of the companies?

        5                     MR. FRANK:    Objection.

        6                     The question is vague.

        7                     There's no claim to IM-- it's not clear

        8            what you're talking about.

        9                     MR. LAKEL:    It's clear.

       10            Q.       (BY MR. LAKEL)     There's a lawsuit from Dish

       11     Network L.L.C. against TCI and PTI, right?

       12                     You know about that, right?

       13            A.       Yes.

       14            Q.       Okay.   And you said that these guys,

       15     Mr. Palka and Nagrastar, were working for IBCAP, right?

       16            A.       As a vender.

       17            Q.       And you've said that there's over 30 members

       18     of IBCAP.

       19            A.       Yes.

       20            Q.       And I asked you if IMD, and you said that

       21     IMD is one of the companies that's-- is an Arab language

       22     company of IBCAP, correct?

       23            A.       Yes.

       24            Q.       Okay.   So is IMD-- are those one of the

       25     companies that-- that Dish Network L.L.C. named in its


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 62 of 140 PageID 9234
                                                                      Page 25


        1     complaint against PTI and TCI to your knowledge?

        2              A.     IMD represents channels that are part of the

        3     claim that are part of this lawsuit that Dish brought

        4     against PTI, TCI, and Mr. Fraifer.

        5              Q.     Any other ones besides IMD that are Arabic

        6     speaking?

        7              A.     Yes.

        8              Q.     Who?

        9              A.     Al Jazeera.

       10              Q.     Al Jazeera, okay.     They're a member of

       11     IBCAP.

       12              A.     Yes.

       13              Q.     Okay.   To your knowledge is that one of the

       14     channels, one of the groups, that was named by Dish

       15     Network in this complaint against TCI and PTI?

       16              A.     Yes.

       17              Q.     Okay.   Who else?

       18              A.     World Span Media.     World Span Media.

       19              Q.     World Span Media.     Is that one, is that

       20     company, World Span Media--

       21                     MR. FRANK:    Objection.

       22              Q.     -- named by-- by-- go ahead.

       23                     You wanted to-- you're going to object.

       24                     MR. FRANK:    I wanted to object that would

       25              you ask her a full question please?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 63 of 140 PageID 9235
                                                                      Page 26


        1                     MR. LAKEL:     I am.   I am right now, and

        2            you cut me off.

        3            Q.       (BY MR. LAKEL)     Is World Span Media one of

        4     the companies that Dish Network L.L.C. has claimed was

        5     violated in this complaint?

        6            A.       It was not the company that was violated.

        7                     It was the company represents channels that

        8     they're part of this complaint.

        9            Q.       Okay.

       10            A.       That their rights were violated.

       11            Q.       Okay.   So we have IMD, Al Jazeera, and World

       12     Span Media.

       13                     Who else do you have?

       14            A.       MBC.    MBC.

       15            Q.       M as in mother.

       16            A.       Yes.

       17            Q.       Okay.   And that's an Arabic speaking one,

       18     too.

       19            A.       Yes.

       20            Q.       Okay.   And that was named in the complaint

       21     also, correct?

       22            A.       Yes.

       23            Q.       Anyone else?

       24            A.       There's a channel called Al Yawm.

       25            Q.       Spell it please.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 64 of 140 PageID 9236
                                                                      Page 27


        1              A.     A-L    Y-A-W-M.

        2              Q.     Y-A-W-N.

        3              A.     M.

        4              Q.     M.    A-L   Y-A-W-M, right?

        5              A.     Yes.

        6              Q.     And is that an Arabic speaking channel?

        7              A.     Yes.

        8              Q.     And is that named in the complaint?

        9              A.     The channel is part of the complaint.

       10              Q.     Okay.   What is Dish Network L.L.C.'s role in

       11     IBCAP?

       12              A.     Dish Network is a member of IBCAP.

       13              Q.     And as a member what's their role?

       14              A.     It gets the same benefits as the other

       15     members are getting.

       16              Q.     Okay.   Does it pay money to IBCAP?

       17              A.     Dish.

       18              Q.     Yes.

       19              A.     Yes.

       20              Q.     How much?

       21              A.     I don't know the exact amount.

       22              Q.     Okay.   What percentage of the total gross

       23     revenue of IBCAP does Dish pay, if you know?

       24              A.     I don't know what the gross revenue is.

       25              Q.     Okay.   How important is Dish Network L.L.C.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 65 of 140 PageID 9237
                                                                      Page 28


        1     to IBCAP?

        2            A.       It's a-- it's a member.

        3            Q.       Okay.   How would I find out more information

        4     about IBCAP?

        5            A.       They have a website.

        6            Q.       That's what I wanted to know.

        7                     And it's called IBCAP.

        8            A.       It's IBCAP.org or IBCAP.something.         I-- I

        9     don't remember right now off top of my head.

       10            Q.       But if I Google IBCAP, I'll find it.

       11            A.       You should be able to.

       12            Q.       Okay.   To your knowledge does it list its

       13     members on that website?

       14            A.       It's been a while since I'm-- since I

       15     visited, but I believe it lists members.

       16            Q.       Okay.   Did a previous employee of Dish

       17     become a high ranking member, a high ranking employee,

       18     of IBCAP?

       19            A.       When?

       20            Q.       Ever.   Since March of 2013.

       21            A.       Yes.

       22            Q.       Okay.   Who?

       23            A.       The name.

       24            Q.       Yes.    Please.

       25            A.       Chris Kuelling.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 66 of 140 PageID 9238
                                                                      Page 29


        1            Q.       Okay.    Who is he?

        2                     A guy?   How old?

        3            A.       He's a male.

        4            Q.       Okay.    How old is he?

        5            A.       I don't know his exact age.

        6            Q.       Okay.    Do you know him personally?

        7            A.       Yes.

        8            Q.       How long-- did he work for Dish before he

        9     went to work for IBCAP?

       10            A.       He work for Dish, and then he was also at

       11     the same time an executive director of IBCAP.

       12            Q.       Okay.    So he worked for Dish and IBCAP

       13     simultaneously.

       14            A.       That's right.

       15            Q.       Okay.    When-- does he work for Dish Network

       16     L.L.C. and IBCAP simultaneously today?

       17            A.       No.

       18            Q.       When did he stop?

       19            A.       When did he stop what?

       20            Q.       Working simultaneously with Dish Network

       21     L.L.C. and IBCAP.

       22            A.       He left Dish over a year ago.        I don't--

       23            Q.       Okay.

       24            A.       -- recall the exact date.

       25            Q.       That's fine.    Over a year ago.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 67 of 140 PageID 9239
                                                                      Page 30


        1                     But not two years ago.

        2            A.       I believe it was less than two years.

        3            Q.       Okay.   What did Mr. Kuelling, that's his

        4     name, right?

        5            A.       Yes.

        6            Q.       Chris Kuelling.

        7            A.       Yes.

        8            Q.       Do you spell his name K-U-E-L-L-I-N-G?

        9            A.       Yes.

       10            Q.       Okay.   What did he do at Dish?

       11            A.       What period of time?

       12            Q.       From 2013.    January 1, 2013 until he left.

       13            A.       He was responsible for negotiating for

       14     international programming.

       15            Q.       Okay.

       16            A.       Negotiating of programming rights for the

       17     international business.

       18            Q.       Was part of the Arabic language channels

       19     within his purview, within his control, within his

       20     oversight?

       21            A.       Yes.

       22            Q.       Okay.   Do you speak Arabic?

       23            A.       No.

       24            Q.       Okay.   What languages do you speak besides

       25     English?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 68 of 140 PageID 9240
                                                                      Page 31


        1             A.      Polish.

        2             Q.      That's it.

        3             A.      Yes.

        4             Q.      What does Mr. Kuelling do for IBCAP today?

        5             A.      He's an executive director.

        6             Q.      And what does that mean?

        7             A.      You'll have to ask him.

        8             Q.      Okay.   That's fair.

        9                     Was Mr. Kuelling an executive director at

       10     Dish?

       11             A.      No.

       12             Q.      Okay.   What was his title at Dish, do you

       13     know?

       14             A.      Yes.

       15             Q.      What was it?

       16             A.      Senior Vice President.

       17             Q.      Okay.

       18             A.      At the end.    It's not throughout the whole

       19     career at Dish.

       20             Q.      Yes.    Before he went on to IBCAP.

       21             A.      Yes.

       22             Q.      Okay.   Why did he quit the simultaneous

       23     working for IBCAP and Dish Network L.L.C.?

       24             A.      You'll have to ask him that.

       25             Q.      Okay.   Whose idea was it for Mr. Kuelling--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 69 of 140 PageID 9241
                                                                      Page 32


        1     Kuelling-- is it Kuelling?

        2              A.     Kuelling.

        3              Q.     Kuelling to go from Dish Network L.L.C. to

        4     IBCAP?

        5              A.     He didn't go from Dish Network L.L.C. to

        6     IBCAP.

        7              Q.     Well, where did he go?

        8              A.     He has a consulting business.

        9              Q.     Okay.   So he went-- while he was

       10     simultaneously you've testified, and correct me if I'm

       11     wrong, I want to know, I want to find out what the truth

       12     here is, Mr. Kuelling worked for Dish Network L.L.C. and

       13     IBCAP at the same time.

       14              A.     There was a period where Mr. Kuelling was

       15     the Senior Vice President of-- of-- of Dish Network

       16     L.L.C. for the international programming and he was also

       17     an executive director of-- of IBCAP.

       18              Q.     Okay.

       19              A.     And I-- it could have been also that he was

       20     a VP before he got promoted, but I don't recall

       21     specifically.

       22              Q.     Okay.   And he works-- Mr. Kuelling works for

       23     IBCAP today.

       24              A.     He's an executive director of IBCAP.

       25              Q.     Okay.   And he has a consulting business


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 70 of 140 PageID 9242
                                                                      Page 33


        1     today.

        2              A.     That's right.

        3              Q.     Okay.   As this consulting business he's on

        4     the board of directors; is that what he is?

        5                     MR. FRANK:      Objection.

        6                     Board of directors of what?

        7                     MR. LAKEL:      Of-- I'll bet you she knows.

        8              Q.     (BY MR. LAKEL)     Of IBCAP.

        9              A.     I don't even know if IBCAP has board of

       10     directors.

       11              Q.     What's an executive director then?

       12              A.     What does he do?

       13              Q.     What-- what is an executive director?

       14              A.     It's a title.

       15              Q.     It's a title, okay.

       16                     Does he have his consulting business at the

       17     same time he has that title, executive director?

       18              A.     Right now, yes.

       19              Q.     Yes.    Okay.   And when did he begin the

       20     consulting arrangement?

       21              A.     Consulting arrangement for what?

       22              Q.     Business.    Business.    The consulting

       23     business.

       24              A.     When he left Dish.

       25              Q.     Okay.   So he left Dish, formed the


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 71 of 140 PageID 9243
                                                                      Page 34


        1     consulting business, and worked for IBCAP all at the

        2     same time.

        3            A.       Yes.

        4            Q.       Okay.   That's what I wanted to know.

        5                     Okay.   Did he have the consulting business

        6     while he worked for Dish?

        7            A.       No.

        8            Q.       Okay.   Did he have the consulting business

        9     when he first started to work for IBCAP?

       10            A.       Not that I know of.

       11            Q.       Okay.   Is Dish Network L.L.C. one of the

       12     companies that Mr. Kuelling consults?

       13            A.       No.    He's consult-- he-- he is an executive

       14     director of IBCAP.

       15            Q.       Okay.   Do you know Roger Lynch?

       16            A.       Yes.

       17            Q.       Who is he?

       18            A.       He's a male.

       19            Q.       I got that part.

       20                     A white male, too?

       21            A.       A white male.

       22            Q.       Okay.   And what-- how long-- he used to work

       23     for Dish.

       24            A.       Yes.

       25            Q.       And does he currently work for IBCAP?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 72 of 140 PageID 9244
                                                                      Page 35


        1            A.       No.

        2            Q.       No.    Did he ever work for IBCAP?

        3            A.       No.

        4            Q.       Okay.   What did he do at Dish?

        5            A.       He was the-- well, he had variety of roles.

        6            Q.       Okay.   Does he work for Dish today?

        7            A.       No.

        8            Q.       And when did he leave Dish?

        9            A.       Sometime last year.

       10            Q.       Okay.   Does he have any relationship to

       11     IBCAP at all?

       12            A.       I don't-- I don't believe so.

       13            Q.       Okay.   So I'm making sure I understand this.

       14                     Mr. Lynch never worked for IBCAP as far as

       15     you know.

       16            A.       That's correct.

       17            Q.       Okay.   Whose idea was it for Mr. Lynch to

       18     leave Dish Network L.L.C.?

       19            A.       You'll have to ask him that.

       20            Q.       Okay.   Does Dish Network L.L.C. have an

       21     ownership interest in Nagrastar L.L.C.?

       22            A.       When?

       23            Q.       Now.

       24            A.       Right now.    Currently.

       25            Q.       Yes.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 73 of 140 PageID 9245
                                                                      Page 36


        1            A.       Nagrastar is a-- it's a joint venture

        2     between Nagravision and right now Dish Network.

        3            Q.       Okay.   And when did that begin?

        4            A.       I-- I won't tell you the exact date.

        5            Q.       Okay.   Roughly.    Last year.    Two years.

        6     Three years.

        7            A.       Sometime last year.

        8            Q.       Okay.   What's Nagravision?

        9            A.       It's a Swiss company.

       10            Q.       Okay.   Does Pascal Metral work for

       11     Nagravision?

       12            A.       I believe he does.

       13            Q.       Okay.   And Nagravision is in a joint venture

       14     with Dish Network with Nagrastar.

       15            A.       There is a joint venture between Nagravision

       16     and Dish currently.

       17            Q.       Dish Network L.L.C.

       18            A.       Yes.    I believe it's Dish Network L.L.C.

       19            Q.       Okay.   And do you know when that began?

       20            A.       I just said it was sometime last year.

       21            Q.       Okay.

       22            A.       Well, hold on.     When did the partnership--

       23     when-- when did the gentleman--

       24            Q.       When was the joint venture formed?

       25            A.       I don't know.     I don't know the exact date,


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 74 of 140 PageID 9246
                                                                      Page 37


        1     but the original joint venture was with Nagravision and

        2     EchoStar.

        3             Q.      Okay.   And that goes back how many-- how

        4     long?   Years?

        5             A.      Yeah.   I don't know.

        6             Q.      A while.

        7             A.      Not that while.     I-- I just--

        8             Q.      You don't know.

        9             A.      I cannot tell you.      I don't know.

       10             Q.      Okay.   That's fair.     That's-- that's all I

       11     ask.

       12                     The original venture, joint venture, with

       13     EchoStar and-- it was EchoStar and?

       14             A.      Nagravision.

       15             Q.      Okay.   And today it's Nagravision and Dish

       16     Network.

       17             A.      Yes.

       18             Q.      Okay.   When did-- when did Dish Network step

       19     into that position of the joint venture with

       20     Nagravision?

       21             A.      I said sometime last year.

       22             Q.      Okay.   That-- that all happened last year,

       23     okay.

       24                     Does Dish have an ownership interest in

       25     Ethos Risk Services L.L.C.?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 75 of 140 PageID 9247
                                                                      Page 38


        1            A.       I don't know, but I don't believe so.

        2            Q.       Okay.   But you don't know, and you don't

        3     believe so; is that correct?

        4            A.       That's right.

        5            Q.       Okay.   Does Dish have a relationship with

        6     Mason Morcos to your knowledge?

        7            A.       I don't know who Mason Morcos is.

        8            Q.       Okay.   Does Dish, to your knowledge, have a

        9     relationship with Elizabeth Patterson?

       10            A.       I don't know who that person is.

       11            Q.       Okay.   Does Dish Network L.L.C. have a

       12     contractual relationship with Ethos?

       13            A.       I don't think so.

       14            Q.       Okay.   Correct me if I'm wrong, but didn't

       15     you testify earlier that there was an investigation

       16     conducted by Ethos?

       17            A.       No.   What I said was that Ethos was an

       18     investigation agency that was hired I believe by

       19     Nagravision, but that Ethos was one of the--

       20            Q.       Purchased.

       21            A.       -- entities that purchased a set-top box.

       22            Q.       Okay.   And that that set-top-- the purchase

       23     of the set-top box from whom?

       24            A.       I would have to look at the documents to

       25     complaint, but-- to see the-- exactly, but it was either


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 76 of 140 PageID 9248
                                                                      Page 39


        1     the Ulai box or Ahlai box.

        2             Q.      Okay.   That's what I wanted to know.        Thank

        3     you.

        4                     And how did Ethos purchase of the STB from

        5     Ulai or Ahlai come to be known by Dish Network L.L.C.?

        6             A.      So the box that Ethos purchased was being

        7     monitored by the Nagravision or Nagrastar, and Nagrastar

        8     produced reports that show that their content, that Dish

        9     had exclusive rights for the-- that was being shown on

       10     this box, and Nagrastar sent those reports to--

       11             Q.      Nagrastar or Nagravision?

       12             A.      Either one.

       13             Q.      Okay.

       14             A.      Sent those reports to our law firm, the

       15     Hagan Noll-- Hagan Noll & Boyle, which is a Dish law

       16     firm as well, and-- and that's how-- that's how Dish got

       17     to know.

       18             Q.      Okay.   So Dish got to know through their law

       19     firm.

       20             A.      Through the reports from Nagrastar or

       21     Nagravision--

       22             Q.      Okay.

       23             A.      -- that were sent to the law firm.

       24             Q.      Okay.   Thank you.    How many STBs did-- did

       25     Ethos purchase from TCI?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 77 of 140 PageID 9249
                                                                      Page 40


        1            A.       I review a document where it show one.

        2            Q.       Okay.    From PTI.

        3            A.       Ethos?   I mean, they purchased it from a

        4     website that-- I don't remember what website right now.

        5     I'd have to look at the documents.

        6                     But they were-- those boxes were purchased

        7     directly from the websites that were operated by

        8     TCI/PTI.

        9            Q.       Okay.    And they took-- to your knowledge

       10     Ethos took delivery of the boxes, the STBs, from the

       11     website.

       12            A.       What do you mean "took delivery"?

       13            Q.       They-- they got it.      They-- they were able

       14     to hold it.

       15            A.       I believe the box arrived.

       16            Q.       The box?

       17            A.       Arrived.

       18            Q.       Okay.    Sorry.   Did the general counsel of

       19     Dish come from Hagan Noll & Boyle to your knowledge?

       20            A.       I don't know.

       21            Q.       Okay.    Do any of the current attorneys

       22     in-house for Dish come from Hagan Noll & Boyle?

       23            A.       I don't know.

       24            Q.       Okay.    Did Dish have Ms. Sarah Weller

       25     purchase an STB?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 78 of 140 PageID 9250
                                                                      Page 41


        1            A.       No.

        2            Q.       Okay.     Did Hagan Noll & Boyle have Ms. Sarah

        3     Weller purchase an STB?

        4            A.       Sarah-- Sarah Weller was working for Hagan

        5     Noll & Boyle.

        6            Q.       When she purchased the STB.

        7            A.       That's correct.

        8            Q.       Okay.     Why did she purchase the STB?

        9            A.       You'll have to ask her that.

       10            Q.       Okay.     From whom or what did she purchase

       11     the STB to your knowledge?

       12            A.       I review the documents of some-- from one of

       13     the websites operated by TCI/PTI.

       14            Q.       Okay.     And she took delivery of the box.       It

       15     was shipped to her.

       16            A.       I don't recall whether it was shipped to her

       17     or to Hagan Noll & Boyle.

       18            Q.       You don't recall if what?

       19            A.       Whether it was shipped to her directly or

       20     Hagan Noll & Boyle.

       21            Q.       Okay.

       22            A.       Or whatever else.     I would have to-- I would

       23     have to check where the shipping was.

       24            Q.       Okay.     You don't know as you're sitting

       25     there today.      But--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 79 of 140 PageID 9251
                                                                      Page 42


        1              A.     No.   There are documents that have that.

        2              Q.     But you don't have it in front of you,

        3     right?

        4              A.     Right now, no.

        5              Q.     Okay.   To your knowledge did Ms. Weller

        6     purchase a maintenance service extension from TCI?

        7              A.     Off top of my head, I-- there are documents

        8     that-- that show what she's purchased.           I'll have to see

        9     that.    I don't remember.

       10              Q.     And where are these documents located?

       11              A.     They were produced to Defendants from Hagan

       12     Noll & Boyle.

       13                     MR. FRANK:    Mr. Lakel, the documents are

       14              here if you'd like her to take a look at them.

       15                     MR. LAKEL:    Yeah.   Sure.

       16                     DEPONENT:    Okay.    I'll need to see.

       17                     (Perusing documents.)

       18                     What is your question?

       19              Q.     (BY MR. LAKEL)     My question was did

       20     Ms. Weller, Sarah Weller, purchase a maintenance service

       21     extension from TCI?

       22              A.     (Perusing documents.)      She purchased a

       23     one-year support maintenance USA bundle only.

       24                     And she purchased AhlaTV set-top box with

       25     one year plus shipping.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 80 of 140 PageID 9252
                                                                      Page 43


        1             Q.      Okay.   When did she purchased the box, the

        2     STB?

        3             A.      (Perusing documents.)      The purchase for

        4     the-- the AhlaTV set-top box with one year, the payment,

        5     it will show the date of November the 22nd of 2016.

        6             Q.      November 22nd.

        7             A.      2016.

        8             Q.      That was the box, right, the STB.

        9             A.      Well, it says AhlaTV set-top box with one

       10     year.

       11             Q.      Okay.   And then she bought-- she

       12     subsequently bought a support maintenance agreement.

       13             A.      (Perusing documents.)      She bought one-year

       14     support maintenance on February 9, 2017.

       15             Q.      Why did she buy a support maintenance on

       16     February 9th of 2017 if she had bought the box with a

       17     one-year support in November of '16?

       18             A.      You'll have to ask her that.

       19             Q.      Okay.   And who paid for that?

       20             A.      So in both instances there was a PayPal

       21     account used of Joseph Boyle.

       22             Q.      And who is Joseph Boyle?

       23             A.      Joseph Boyle is a-- an attorney from Hagan

       24     Noll & Boyle.

       25             Q.      Okay.   And what-- you're looking at


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 81 of 140 PageID 9253
                                                                      Page 44


        1     documents right now.        What documents are you looking--

        2     are you reviewing?

        3             A.      I'm reviewing purchasing--

        4                     MR. FRANK:    Would you like to have her

        5             identify them by Bates Number?

        6                     MR. LAKEL:    Yes.

        7             A.      Purchasing records.

        8                     One record is PL001144.

        9             Q.      Okay.

       10             A.      Through-- through PL001151.

       11             Q.      Okay.   That's what you've reviewed right now

       12     for your testimony, right?

       13             A.      That's right.

       14             Q.      Okay.   To your knowledge did Dish have any

       15     other employees of Hagan Noll & Boyle purchase an STB

       16     from TCI and PTI?

       17                     MR. FRANK:    Objection.

       18                     You're mischaracterizing her testimony.

       19                     She never testified that Dish had Hagan

       20             Noll & Boyle purchase any of these products.

       21                     MR. LAKEL:    Okay.

       22             Q.      (BY MR. LAKEL)     Do you know if Hagan Noll &

       23     Boyle purchased any other STBs from TCI or PTI?

       24             A.      Except for those two instances I-- I don't

       25     know.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 82 of 140 PageID 9254
                                                                      Page 45


        1              Q.     Okay.   Did Dish Network L.L.C. itself

        2     independently conduct an investigation of the STB sales

        3     by TCI and/or PTI?

        4              A.     No.

        5              Q.     Okay.   Of Mr. Fraifer's did Dish Network

        6     L.L.C. conduct-- independently conduct any investigation

        7     concerning the STBs being sold by Mr. Fraifer

        8     individually?

        9              A.     No.

       10              Q.     Okay.   And correct me if I'm wrong, but

       11     IBCAP was involved in the investigation.

       12              A.     As I mentioned before, IBCAP had-- Nagrastar

       13     was IBCAP vender, was an IBCAP vender, that did

       14     monitoring of-- of the channels.

       15              Q.     They monitored the channels of the STBs sold

       16     by TCI.

       17              A.     And many more set-top boxes.

       18              Q.     That was my next question.

       19                     And there are other set-top boxes also.

       20              A.     In Nagra-- Nagrastar monitors many set-top

       21     boxes.

       22              Q.     That's what they do.

       23                     Is that what they do?

       24              A.     I don't know if this is their sole

       25     responsibility, if this is the only one line of


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 83 of 140 PageID 9255
                                                                      Page 46


        1     business, but that's part of what they do.

        2              Q.     Okay.   And they give their results to their

        3     members.

        4              A.     As I mentioned, they provided the-- the

        5     results of the monitoring to-- to the law firm of Hagan

        6     Noll & Boyle.

        7              Q.     Okay.   They did not-- they did not provide

        8     the results of their monitoring directly to Dish Network

        9     L.L.C.

       10              A.     To only Dish Network L.L.C.?

       11              Q.     No.   The results of their monitoring of the

       12     STBs sold by TCI/PTI, did Nagrastar or Nagravision or

       13     IBCAP, those three different companies, okay?

       14              A.     Uh-huh.

       15              Q.     Did any of those three companies provide the

       16     results of their monitoring directly to Dish Network

       17     L.L.C.?

       18              A.     As I mentioned, there is a process of how it

       19     works.    Nagrastar monitored the-- or Nagravision

       20     monitored the channels, the report was generated, and

       21     the report was sent to the law firm, and then the law

       22     firm was sending cease and desist notices to variety of

       23     entities, and from-- because the law firm is a-- you

       24     know, it's a Dish law firm, Dish got to know from the

       25     law firm that, you know, those-- those channels are


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 84 of 140 PageID 9256
                                                                      Page 47


        1     being infringed.

        2              Q.     Was Dish Network L.L.C. copied with the

        3     reports that were sent to Hagan Noll & Boyle?

        4              A.     I don't believe so.

        5              Q.     Okay.   Was Ethos-- Ethos involved in the

        6     investigation?

        7              A.     Investigation of what?

        8              Q.     Of the STBs sold by TCI and/or PTI through

        9     their websites.

       10              A.     Ethos bought one of the set-top boxes

       11     through one of their-- from one of the websites.

       12              Q.     Okay.   Was Nagrastar involved in the

       13     purchase-- in the investigation, excuse me?

       14                     Was Nagrastar involved in the investigation

       15     concerning the STBs that were sold on the website by TCI

       16     or PTI?

       17              A.     I'm not sure I understand your question.

       18              Q.     Okay.   I'll ask it again.

       19                     Was Nagrastar L.L.C. involved in the

       20     conduction of the investigation concerning the STBs sold

       21     by TCI and/or PTI?

       22              A.     Nagrastar had had those boxes in their

       23     monitoring facility.

       24              Q.     Okay.   And where did Nagrastar get those

       25     boxes?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 85 of 140 PageID 9257
                                                                      Page 48


        1            A.       So I already said that there was an employee

        2     named-- we believe that he was an employee of Nagrastar,

        3     Mr. Palka, purchased one of the boxes.

        4            Q.       Okay.   Did you ever hear the name Kevin

        5     McMonnies?

        6            A.       I've heard it.

        7            Q.       Who is he?

        8            A.       We believe that he's an employee of

        9     Nagrastar.

       10            Q.       Okay.   Was the Kudelski Group involved in

       11     the investigation concerning the STBs sold by--

       12     allegedly sold by TCI or PTI?

       13            A.       Kudelski Group is a very big group.

       14            Q.       It is a what?

       15            A.       It's a very big group, and it's a-- I don't

       16     know the corporate structure, but it's a-- it's part of

       17     Nagravision.

       18            Q.       Okay.   Did the Kudelski Group do anything

       19     for Dish Network L.L.C. regarding the investigation of

       20     these STBs?

       21            A.       I mean, by corporate structure, right, if

       22     Kudelski is involved in Nagravision, and Nagrastar, it's

       23     a-- an affiliate of Nagravision.          You know, by

       24     definition you would say that they are part of the

       25     corporate structure.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 86 of 140 PageID 9258
                                                                      Page 49


        1            Q.       Kudelski is.

        2            A.       Yes.

        3            Q.       Okay.   So they were involved in-- in an

        4     investigation through their relationship with

        5     Nagravision.

        6            A.       I don't know if any employees from their

        7     group was involved.

        8            Q.       Okay.

        9            A.       But what I'm saying is that Kudelski is, and

       10     I-- I don't know what the ownership is in Nagravision,

       11     but there is some own-- there is some connection with

       12     Nagravision of-- you know, of ownership connection, and

       13     by definition of how the structure works, Kudelski is

       14     part of those organizations.

       15            Q.       Okay.

       16            A.       Whether employees of that group were

       17     involved--

       18            Q.       Don't know.

       19            A.       -- I don't know.

       20            Q.       You don't know.

       21            A.       I don't know.

       22            Q.       Okay.   To your knowledge how did Dish

       23     Network L.L.C. first learn about the Ula, Ula,

       24     U-L-A-I-T-V STB?

       25            A.       From the reports of Nagrastar or Nagravision


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 87 of 140 PageID 9259
                                                                      Page 50


        1     that-- that shows-- that-- that showed that the channels

        2     that Dish has-- Dish Network has exclusive rights for

        3     were being broadcast on-- on those set-top boxes.

        4            Q.       Okay.   You said Dish has exclusive rights to

        5     these channels.

        6                     How does Dish have exclusive rights to those

        7     channels?

        8            A.       Dish enters into licensing agreements with

        9     those channels to obtain the rights.

       10            Q.       Those are the channels that you named

       11     earlier.

       12            A.       Some of them.

       13            Q.       Some of them.     But they-- they have that

       14     contractual relationship with IMD.

       15            A.       Yes.

       16            Q.       Al Jazeera.

       17            A.       Yes.

       18            Q.       World Span Media.

       19            A.       Yes.

       20            Q.       And MBC.

       21            A.       Yes.

       22            Q.       That's M as in mother, okay.

       23                     And there was another one, Al Yawm.

       24            A.       Yes.

       25            Q.       I didn't even know how to-- spell that for


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 88 of 140 PageID 9260
                                                                      Page 51


        1     me again please.        I want to make sure I have it right.

        2              A.     A-L    Y-A-W-M.

        3              Q.     Okay.    And do you have these contracts with

        4     you today?

        5              A.     Yes.

        6              Q.     Can I see them please?

        7                     MR. FRANK:    Just keep your copy there.

        8                     MR. LAKEL:    And this is it?     What's this?

        9              This is for me?

       10                     MR. FRANK:    You asked to see the

       11              contracts.

       12                     MR. LAKEL:    If this is it, this is all

       13              contracts?

       14                     MR. FRANK:    No.

       15                     MR. LAKEL:    Well--

       16                     MR. FRANK:    Those are the documents that

       17              I--

       18                     MR. LAKEL:    I only want to see the

       19              contracts.     That's what I'm asking for.

       20              Q.     (BY MR. LAKEL)      So do you have the contracts

       21     there?

       22              A.     Yes.

       23              Q.     Okay.    Which contract-- and you have it for

       24     those as we mentioned.        One, two, three, four, five

       25     different companies, right?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 89 of 140 PageID 9261
                                                                      Page 52


        1            A.       I'll have to check exactly.

        2            Q.       Okay.   And they have more, but those are the

        3     five companies, five channels, that Dish Network L.L.C.

        4     is complaining about with TCI and/or PTI, correct?

        5            A.       No.

        6            Q.       Are there more?

        7            A.       First, they're no channels.

        8                     They're a mix of channels and companies.

        9            Q.       Okay.   Tell me about that.      A mix of

       10     channels and companies, what does that mean?

       11            A.       For example, World Span Media is a company

       12     that represents channels.

       13            Q.       Okay.   So they have more than one channel.

       14            A.       In this case, yes.

       15            Q.       Okay.   How many channels do they have?

       16            A.       I'll have to look at the contract.

       17            Q.       Could you look at the contract please?

       18            A.       (Perusing documents.)      Looking from the

       19     titles of the agreements--

       20            Q.       Okay.

       21            A.       -- the company, World Span Media Consulting,

       22     Inc. brings-- is contracted for three channels.

       23            Q.       Okay.   And those channels are.

       24            A.       Al Nahar.

       25            Q.       You said Al-- Al--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 90 of 140 PageID 9262
                                                                      Page 53


        1            A.       A-L    N--

        2            Q.       And then N-A-H-A-R.

        3            A.       Yes.

        4            Q.       Okay.    What else?

        5            A.       Al Nahar Drama.

        6            Q.       Okay.

        7            A.       And Al Nahar Sports.

        8            Q.       So those are the three channels that are

        9     World Span Media Consultants, right?

       10            A.       World Span Media Consulting, Inc.

       11            Q.       Consulting, excuse me, Inc.

       12                     Who signed it for them, for World Span Media

       13     Consulting, Inc.?        Who signed that agreement that you're

       14     looking at?

       15            A.       Haytham El Mokadem.

       16            Q.       Spell that please.

       17            A.       H-A-Y-T-H-A-M     E-L--

       18            Q.       E?

       19            A.       Yes.

       20            Q.       Okay.

       21            A.       E-L    M-O-K-A-D-E-M.

       22            Q.       D-E-M.    That's the person that signed the

       23     agreement for World Span Media Consulting, Inc.

       24            A.       Yes.

       25            Q.       Who signed it for Dish?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 91 of 140 PageID 9263
                                                                      Page 54


        1            A.       Roger Lynch.

        2            Q.       Okay.   In what capacity was he?

        3            A.       Executive Vice President.

        4            Q.       Of Dish Network L.L.C.

        5            A.       Yes.

        6            Q.       Okay.   So that's the World Span.

        7                     Now, what about-- are there any other

        8     channels that are referenced in that agreement?

        9            A.       Without reading the entire document, on the

       10     onset it looks there are three.

       11            Q.       Okay.   And how long is the agreement?

       12                     How many pages?

       13            A.       41 pages of the original agreement, and

       14     there are two amendments.

       15            Q.       Okay.   And each amendment is one-page each?

       16            A.       Amendment Number 2, 5 pages.

       17                     Amendment Number 1--

       18            Q.       Are-- is there--

       19            A.       -- 6 pages.

       20            Q.       6 pages total for the amendments, okay.

       21            A.       No.    6 pages Amendment Number 1.

       22            Q.       Okay.

       23            A.       5 pages Amendment Number 2.

       24            Q.       Okay.   One amendment is 6 pages.

       25                     Two amendment 5 pages.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 92 of 140 PageID 9264
                                                                      Page 55


        1                     Is that correct?

        2            A.       Yes.

        3            Q.       Are there-- are they Bates stamped?

        4            A.       Yes.

        5            Q.       What are they?

        6            A.       Amendments or the agreements?

        7            Q.       The Bates Stamp please.

        8            A.       But for what?

        9            Q.       For the whole contract and the amendments.

       10            A.       Okay.    Okay.   So for the contract--

       11            Q.       With-- of World Span.

       12            A.       Yes.

       13            Q.       Okay.

       14            A.       PL002725.

       15            Q.       Okay.

       16            A.       Amendment Number 1--

       17            Q.       Go to--

       18            A.       Oh, 2.    You want 2.

       19            Q.       I just want the total.

       20            A.       Well, they're not in order.

       21                     The-- so I'll have to do it one by one.

       22                     So for the agreement, again, PL002725--

       23            Q.       Okay.

       24            A.       -- through-- through PL002765.

       25            Q.       Okay.    That's the agreement, right?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 93 of 140 PageID 9265
                                                                      Page 56


        1            A.       Yes.

        2            Q.       Okay.

        3            A.       Amendment one, PL002766.

        4            Q.       002766.

        5            A.       Through PL002771.

        6            Q.       And the second amendment.

        7            A.       PL003565.

        8            Q.       Through.

        9            A.       3569.

       10            Q.       Okay.   Thank you.    Now, and whose-- Roger

       11     Lynch signed it for Dish, correct, and miss-- is that a

       12     mister, H-A-Y-T-H-A-M El M-O-K-A-D-E-M to your

       13     knowledge?

       14            A.       If Haytham El Mokadem is a male?

       15            Q.       I'm asking you.

       16            A.       Yes.

       17            Q.       It's a man, okay.

       18                     And he referenced that--

       19            A.       And to answer your previous question--

       20            Q.       Okay.

       21            A.       -- Roger Lynch signed three--

       22            Q.       For-- for Dish.

       23            A.       For Dish for the agreement, Amendment 1, and

       24     Amendment 2.

       25            Q.       He signed both amendments.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 94 of 140 PageID 9266
                                                                      Page 57


        1             A.      Yes.

        2             Q.      Okay.   Is there a commencement date of that

        3     agreement?

        4             A.      Yes.

        5             Q.      When does it commence?

        6             A.      Effective date, August 26, 2014.

        7             Q.      Okay.   And is it-- is there an expiration

        8     date?

        9             A.      Yes.

       10             Q.      And what's that?

       11             A.      It's redacted.

       12             Q.      It's redacted.     So you don't know when it

       13     expired.

       14             A.      I know that-- that we have currently the

       15     rights to those channels.

       16             Q.      Okay.

       17             A.      So the agreements are-- this agreement and

       18     the amendments are in effect.

       19             Q.      How do you know that?

       20             A.      Because we-- we carry those channels today.

       21             Q.      Okay.   You believe that.

       22                     Do you see an agreement or is it in the

       23     amendments, the extension of the expirations?

       24             A.      This has been redacted for the purpose--

       25     this is highly confidential information, and this has


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 95 of 140 PageID 9267
                                                                      Page 58


        1     been redacted for the purposes of this--

        2            Q.       Litigation.

        3            A.       -- litigation.

        4            Q.       Right.

        5            A.       We do have expiration dates.

        6            Q.       Okay.    Are the-- are the expiration dates in

        7     the amendments?

        8                     If they're redacted, they're redacted, but I

        9     just want to know if they're there.

       10            A.       Amendment 2 it has, but it has been

       11     redacted.

       12            Q.       Okay.    Well, there is an expiration date

       13     there that is redacted.

       14            A.       Yes.

       15            Q.       Okay.

       16            A.       (Perusing documents.)      There's no expiration

       17     that pertains to the agreement in Amendment Number 1.

       18            Q.       On the first amendment, okay.

       19                     And it's your testimony that these

       20     agreements are in place today, right?

       21            A.       Yes.

       22            Q.       Okay.    How do you know that?

       23                     MR. FRANK:    Asked and answered.

       24                     Objection.

       25            A.       Because we have agreements.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 96 of 140 PageID 9268
                                                                      Page 59


        1            Q.       Pardon me?

        2            A.       We have agreements.

        3            Q.       Okay.   And you've seen the agreements or you

        4     know the agreement?       I'm trying to find out why you

        5     think you have, why you believe?

        6            A.       Yes, I've reviewed the agreements.

        7            Q.       Okay.   Okay.   The next one is Al Jazeera.

        8                     How many channels?

        9            A.       (Perusing documents.)      It's a little bit

       10     more complicated.       So the agreement covers two channels.

       11            Q.       Okay.   And they are?

       12            A.       Al Jazeera Arabic News.

       13                     And Al Jazeera Mubasher.

       14            Q.       Al Jazeera Arabic--

       15            A.       News, yeah.

       16            Q.       -- News, and what's the other one?

       17            A.       Al Jazeera Mubasher.

       18            Q.       Spell that please.

       19            A.       M-U-B-A-S-H-E-R.

       20            Q.       M-U-B-A-S-H--

       21            A.       E-R.

       22            Q.       E-R, okay.    Thank you.

       23            A.       And Amendment 1 stipulates additional two

       24     channels if Al Jazeera acquires the rights to them.

       25            Q.       And they are?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 97 of 140 PageID 9269
                                                                      Page 60


        1            A.       Jeem TV.

        2            Q.       Spell it.

        3            A.       J-E-E-M TV.

        4            Q.       If Al Jazeera acquires them, right?

        5            A.       That's right.

        6            Q.       To your knowledge were they ever acquired by

        7     Al Jazeera?

        8            A.       We don't carry them today.

        9            Q.       Okay.   And what's the other TV or the other

       10     one, the other channel?

       11            A.       Baream.

       12            Q.       Spell it.

       13            A.       B-A-R-E-A-M.

       14            Q.       Baream and that's it.

       15            A.       That's correct.

       16            Q.       Okay.   And is that the same condition, that

       17     if it's acquired by Al Jazeera?

       18            A.       Yes.

       19            Q.       Okay.   Are you carrying it today?

       20            A.       No.

       21            Q.       Okay.   Who signed the contract for Dish?

       22            A.       Roger Lynch.

       23            Q.       Okay.   Date.

       24            A.       Date that he signed?

       25            Q.       Date of commencement of the agreement.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 98 of 140 PageID 9270
                                                                      Page 61


        1            A.       December 1st, 2014 of that agreement.

        2            Q.       Okay.   And the amendments.

        3            A.       The Amendment 1 was signed by Roger Lynch.

        4            Q.       Okay.   Is there more than one amendment to

        5     that one?

        6            A.       No.

        7            Q.       Okay.   Roger Lynch signed.

        8                     Who signed it for Al Jazeera?

        9            A.       The agreement I can't read the names.

       10                     Abdula something.

       11            Q.       Abdula something, okay.

       12            A.       And on the second one-- on the-- so that's

       13     on the agreement.

       14            Q.       Okay.

       15            A.       And the Amendment 1 is a director but hard

       16     to read.    I-- I can't.

       17            Q.       You can't read his name either?

       18            A.       No.   And then there is an executive-- acting

       19     executive director of marketing and distribution, Ramzan

       20     Al Naimi.

       21            Q.       R-A--

       22            A.       M-Z-A-N   A-R-- A-- I'm sorry, A-L.

       23            Q.       Okay.

       24            A.       N-A-I-M-I.

       25            Q.       N-A-I--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 99 of 140 PageID 9271
                                                                      Page 62


        1            A.       M-I.

        2            Q.       Okay.    Thank you.   He is an executive

        3     director according to his signature.

        4            A.       Acting executive director of marketing and

        5     distribution.

        6            Q.       For Al Jazeera.

        7            A.       Al Jazeera Media Network was the guarantor.

        8            Q.       Okay.    Meaning that's who the contract is

        9     with, Al Jazeera Media Network.

       10            A.       The contract is with Peninsula Production

       11     Company.

       12            Q.       Is-- is with whom?

       13            A.       Peninsula Production Company, which is

       14     network.

       15            Q.       Peninsula.

       16            A.       Peninsula.

       17            Q.       Okay.    Network Company.

       18            A.       Peninsula-- Peninsula Production Company.

       19            Q.       Sorry.

       20            A.       It's the network.

       21            Q.       Okay.

       22            A.       And the guarantor is Al Jazeera Media

       23     Network.

       24            Q.       Okay.

       25            A.       That's-- that applies for the agreement and


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 100 of 140 PageID 9272
                                                                      Page 63


         1    the amendment.

         2            Q.      Okay.   And it's just the one amendment.

         3                    What's-- what are the-- is there-- are there

         4    Bates Numbers on that, on the contract and the

         5    amendment?      Just the total.

         6            A.      PL002686.    PL-- oh, I'm sorry.

         7                    Through PL002724.

         8            Q.      That's the agreement or is that the

         9    agreement and the amendment?

        10            A.      That includes both.

        11            Q.      Okay.   Thank you.    And now I'd like to know

        12    about IMD.      Is there a contract there for IMD?

        13            A.      (Perusing documents.)      Yes.

        14            Q.      Okay.   Was the-- is-- is the full name IMD?

        15            A.      International Media Distribution.

        16            Q.      Okay.

        17            A.      Luxembourg S.A.R.L.

        18            Q.      Media-- International Media Distribution.

        19            A.      Luxembourg.

        20            Q.      Is that part of the name?

        21            A.      It's in the brackets.

        22            Q.      Okay.   And then you said something after

        23    that.

        24            A.      S.A.R.L.

        25            Q.      Okay.   And the-- that's the International


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 101 of 140 PageID 9273
                                                                      Page 64


         1    Media Distribution, Luxembourg in brackets, S.A.R.L.,

         2    all caps and-- correct?

         3           A.       Yes.

         4           Q.       Okay.   Commencement date.

         5           A.       September 8, 2014 of this agreement.

         6           Q.       Okay.   Expiration date, if there is one.

         7           A.       It is, but it's redacted.

         8           Q.       It's redacted.

         9                    Are there amendments to that?

        10           A.       Yes.

        11           Q.       How many?

        12           A.       (Perusing documents.)      6.

        13           Q.       6 amendments.     Are any of the dates that--

        14    is the expiration date contained in any of the

        15    amendments to your knowledge?

        16           A.       Well, I have to-- I have to look.

        17           Q.       Okay.   Go ahead and look.

        18           A.       (Perusing documents.)      Amendment 1 there is

        19    an expiration that pertain-- it's pertaining to LDC

        20    channel.    It's redacted.

        21           Q.       Okay.   Before you go any farther I forgot to

        22    ask this.    What channels does that agreement address?

        23                    How many and what are they?

        24           A.       (Perusing documents.)      You're talking about

        25    the main agreement without the amendments.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 102 of 140 PageID 9274
                                                                      Page 65


         1           Q.       Yes.

         2           A.       Just looking at the headings.

         3           Q.       Uh-huh.

         4           A.       And the Exhibit B.      74.

         5           Q.       74 channels.

         6                    And the Bates Number.

         7           A.       For the agreement PL002897 through 002940.

         8           Q.       Who signed it for Dish, the agreement and

         9    the 6 amendments?

        10           A.       So those channels that I gave you, those are

        11    from the main agreement.

        12           Q.       I got that.

        13           A.       Roger Lynch signed the agreement.

        14                    Amendment 1 Roger Lynch.

        15                    Amendment 2 Roger Lynch.

        16                    Amendment 3 Roger Lynch.

        17                    Amendment 4 Roger Lynch.

        18                    Amendment 5 Roger Lynch.

        19           Q.       Okay.

        20           A.       And then 6 Roger Lynch.

        21           Q.       Okay.   And who signed for IMD?

        22           A.       Karim Abdallah.

        23           Q.       K-A-R-E-E-M    A-B--

        24           A.       No.

        25           Q.       -- D-U--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 103 of 140 PageID 9275
                                                                      Page 66


         1             A.     No.    K-A-R-I-M.

         2             Q.     Okay.   Sorry.    Spell it all the way to the

         3    end.   I don't want to get that wrong.

         4             A.     A-B, I think it's, D-A-L-L-A-H.

         5             Q.     Okay.   And he signed the original agreement,

         6    right?

         7             A.     For the International Media.

         8             Q.     For IMD.

         9             A.     For IMD.

        10             Q.     Are there any other signatories to that

        11    original agreement besides Roger Lynch and Karim?

        12             A.     Yes.

        13             Q.     Who?

        14             A.     It's the guarantor for Arab Media

        15    Corporation.

        16             Q.     Okay.   Who is that?

        17             A.     I can't read the signature.

        18             Q.     Okay.   Are there any other signatories?

        19             A.     No.

        20             Q.     So there's three signatures?

        21             A.     Yes.

        22             Q.     Okay.   What about the-- Mr. Lynch has signed

        23    for Dish Network on all these 6 amendments.

        24                    Who signed for IMD?

        25             A.     The same person, Karim Abdallah.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 104 of 140 PageID 9276
                                                                      Page 67


         1           Q.       Signed for all 6.

         2           A.       No, Amendment 1.

         3           Q.       Okay.

         4           A.       Amendment 2, Amendment 3, Amendment 4,

         5    Amendment 5.

         6           Q.       Okay.   And what about 6?

         7           A.       (Perusing documents.)      The same.

         8           Q.       The same.

         9           A.       Yes.

        10           Q.       Are there guarantors on those 6 amendments?

        11           A.       Yes.

        12           Q.       The same guy.

        13           A.       Amendment 1, yes.

        14                    Amendment 2, yes.

        15                    Amendment 3, yes.

        16                    Amendment 4, yes.

        17                    Amendment 5, yes.

        18                    Amendment 6, the same.

        19           Q.       Okay.   And today are they-- does Dish

        20    Network L.L.C. still have-- is it active with those 74

        21    channels from IMD?

        22           A.       There are more channels today.

        23           Q.       There are more.

        24           A.       They are the originals because the

        25    amendments cover some additional channels.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 105 of 140 PageID 9277
                                                                      Page 68


         1           Q.       That's what I'm asking you about, the

         2    amendments because they also reduced some of the

         3    channels in the amendments, did they not?

         4           A.       I'll have to read through to see.

         5           Q.       Oh, I'm just asking both-- did both happen?

         6    Did it-- were they added and subtracted?

         7           A.       There could be some that were swapped or

         8    added or subtracted.

         9           Q.       Okay.   And that's-- the Bates 002897 to

        10    002940 includes all 6 amendments, right?

        11           A.       No.   It's only the agreement.

        12           Q.       Okay.   What's-- what are the amendments?

        13    The Bates Numbers for the amendment please.

        14           A.       Amendment 1, PL002941 through PL002944.

        15                    Amendment 2, it's PL002945 through PL002949.

        16                    Amendment 3, PL002950 through PL002953.

        17                    Amendment 4, PL002954 through PL002957.

        18                    There is-- and in between Amendment 4 and 5

        19    there is an e-mail exchange.

        20           Q.       Okay.   Just give me e-mail 5 then please, I

        21    mean, Amendment 5, I'm sorry.

        22           A.       You don't want the e-mail exchange.

        23           Q.       I don't, no.    I'll just-- I'll know.

        24           A.       Amendment 5, PL003629 through PL003633.

        25                    And Amendment 6, PL003634 through PL003644.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 106 of 140 PageID 9278
                                                                      Page 69


         1           Q.       Okay.   And it's your testimony that IMD is

         2    still active today, right?

         3           A.       Yes.

         4           Q.       Okay.   I want to make sure.

         5           A.       We have a valid contract with IMD.         We have

         6    a valid contract with IMD.

         7           Q.       "We" being Dish Network L.L.C.

         8           A.       That's correct.

         9           Q.       And you base that-- your belief on that you

        10    have a valid contract with IMD today on your-- the

        11    agreements and these amendments or something else?

        12           A.       On the agreements and the amendments.         Plus

        13    we-- we carry plus our own coverage of those channels.

        14           Q.       Okay.   Okay, we have IMD.

        15                    What about MBC?

        16           A.       What would you like to know?

        17           Q.       I'd like to know the name of the contractor,

        18    first of all, in the agreement.

        19                    Dish Network is-- is named there, right?

        20           A.       Dish Network L.L.C.

        21           Q.       Okay.   And who is the other one?

        22                    Who is MBC?

        23           A.       So we have a main agreement that covers MBC.

        24           Q.       MBC is--

        25           A.       Channel.    It's a channel.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 107 of 140 PageID 9279
                                                                      Page 70


         1           Q.       One channel.

         2           A.       That agreement from reading just the

         3    heading, yes, it covers MBC.

         4           Q.       Okay.   And MBC, does that-- it's just called

         5    MBC or is--

         6           A.       The channel name is MBC.

         7           Q.       Okay.   And the agreement is titled.

         8           A.       Dish Network L.L.C. International

         9    Affiliation Agreement MBC.

        10           Q.       MBC.    That's what I wanted to know.

        11                    Who signed it for Dish?

        12           A.       (Perusing documents.)      SVP of programming.

        13           Q.       Who is that?

        14                    Can you read his name?

        15           A.       It's a signature.

        16           Q.       Okay.   VP of programming.

        17           A.       SVP.

        18           Q.       S, excuse me.     SVP of programming.

        19                    Do you have any idea who that could be?

        20                    If you don't know, you don't know?

        21           A.       I believe it was Eric Sahl, but I-- I am not

        22    100 percent.

        23           Q.       Okay.   Maybe Eric Sahl.

        24           A.       S-A-H-L.

        25           Q.       Okay.   Are there any amendments to that


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 108 of 140 PageID 9280
                                                                      Page 71


         1    agreement?

         2            A.      Yes.

         3            Q.      How many?

         4            A.      (Perusing documents.)      Three.

         5            Q.      Okay.   Who signed the amendments for Dish?

         6            A.      Amendment 1 Roger Lynch.

         7                    Amendment 2 Chris Kuelling.

         8                    Amendment 3 Roger Lynch.

         9            Q.      Okay.   And the commencement date of the

        10    agreement.

        11            A.      March 12th, 2018-- I'm sorry.        March 12,

        12    2008.

        13            Q.      Okay.   And is there an expiration date?

        14            A.      It is, but it's redacted.

        15            Q.      What about on the amendments?

        16            A.      Amendment first has the expiration date,

        17    which is redacted.

        18                    Amendment second has the expiration date.

        19    It's redacted.

        20                    And the same goes for Amendment Number 3.

        21            Q.      Okay.   Is it still working today to your

        22    knowledge?

        23            A.      Yes.

        24            Q.      And you base that on?

        25            A.      The same facts as I based on the other ones.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 109 of 140 PageID 9281
                                                                      Page 72


         1           Q.       Which are?

         2           A.       That we-- that I've reviewed the document--

         3    I've reviewed the contracts, and then we carry those

         4    channels.    We're carrying this in this instance, MBC.

         5           Q.       Okay.   And you broadcast them in the United

         6    States.

         7           A.       Yes.

         8           Q.       PLs please.

         9           A.       For all or--

        10           Q.       For the agreement and the three amendments.

        11    Give me the agreement first and then you can go through

        12    the amendments and I'll just write it down.

        13           A.       The agreement PL002958 through PL002983.

        14           Q.       Okay.

        15           A.       Amendment 1 PL002984 through PL002989.

        16           Q.       Okay.   Second amendment.

        17           A.       Amendment second PL002990 through PL002993.

        18           Q.       Okay.   And the third amendment.

        19           A.       PL002994.

        20           Q.       Through.

        21           A.       PL002996.

        22           Q.       996, okay.    And then the last one that you

        23    gave me, if there's more, tell me, but the last one that

        24    I have written down are Al Yawm.

        25           A.       Al Yawm.    It's not the last one.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 110 of 140 PageID 9282
                                                                      Page 73


         1           Q.       Okay.

         2           A.       (Perusing documents.)      Okay.

         3           Q.       How many channels?

         4           A.       It's one channel.

         5           Q.       Okay.   Who signed it for Dish?

         6           A.       SVP of programming.

         7           Q.       SV-- that's the same as the MBC one, right?

         8           A.       No.    The signature looks different.

         9           Q.       Okay.   And who signed it for Al Yawm?

        10           A.       The company name is Gulf DTH LDC.

        11           Q.       Gulf.

        12           A.       DTH LDC.

        13           Q.       DTH L--

        14           A.       DC.

        15           Q.       Okay.

        16           A.       And it's a-- it's their CEO.

        17           Q.       That's his title, CEO.

        18           A.       Yes.    There's a signature.     I can't read it.

        19           Q.       You can't read the signature.

        20                    Commencement date.

        21           A.       August 12, 2011.

        22           Q.       August 12.

        23           A.       2011.

        24           Q.       Expiration date.

        25           A.       It's there.    It's redacted.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 111 of 140 PageID 9283
                                                                      Page 74


         1             Q.     Okay.   Is it still active today?

         2             A.     Yes.

         3             Q.     Okay.   And you base that on the same thing

         4    that you've seen contracts and you're marketing it

         5    today.

         6             A.     Yes.

         7             Q.     Okay.

         8             A.     We broadcast it today.

         9             Q.     Okay.   Sorry.    The PLs.

        10             A.     For the agreement.

        11             Q.     Yes.

        12             A.     PL002772.

        13             Q.     002772.

        14             A.     Through PL002798.

        15             Q.     That's the agreement.

        16             A.     Yes.

        17             Q.     How many amendments are there?

        18             A.     (Perusing documents.) Just one letter and

        19    two amendments.

        20             Q.     Okay.   And give me the letter please.

        21             A.     What would you like to know?

        22             Q.     The PL.

        23             A.     Of the letter is 002799.

        24             Q.     And that's it.     It's a one-page letter.

        25             A.     Yes.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 112 of 140 PageID 9284
                                                                      Page 75


         1             Q.     The date of the letter please.

         2             A.     Date of the letter is August 6, 2014.

         3             Q.     8/6/14.   The same date to the-- close to

         4    when-- no.      No.

         5                    And the amendments.      How many amendments are

         6    there?

         7             A.     Two.

         8             Q.     Okay.   Please give me the PLs for those.

         9             A.     Amendment 1 PL003582.

        10             Q.     Okay.

        11             A.     Through PL003583.

        12             Q.     Okay.

        13             A.     Amendment 2 PL003578 through PL003581.

        14             Q.     Okay.   Who signed it?

        15                    Now you already told me that the SVP of

        16    programming was the signatory for Dish, and the CEO of

        17    the Gulf ATH LDCD.

        18             A.     No.    It's Gulf DTH LDC.

        19             Q.     D.

        20             A.     D.    D as in dog.

        21             Q.     Okay. TH LDC, the CEO.

        22             A.     Yes.

        23             Q.     And we don't know what his name is.         It's

        24    just the signature.

        25             A.     I don't know.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 113 of 140 PageID 9285
                                                                      Page 76


         1             Q.     And who signed the amendments for Dish?

         2             A.     Dave Shull.

         3             Q.     Dave who?

         4             A.     Shull, S-H-U-L-L, as VP of programming, and

         5    the signature appears to be the same from the main

         6    agreement.

         7             Q.     Okay.    And who signed the first amendment

         8    for-- for Al Yawm?

         9             A.     It's the Gulf DTH LDC.

        10             Q.     The same guy.

        11             A.     It's the CEO, the same name, but his first

        12    name is David.        The second-- last name, I-- I can't make

        13    it out.

        14             Q.     Okay.    Don't guess.    It's Gulf DTH LDC,

        15    right?

        16             A.     Yes.    It's Gulf-- so the-- the full name is

        17    Gulf DTH LDC trading as OSN.

        18             Q.     As-- as what?

        19             A.     OSN

        20             Q.     Okay.    And we're talking about one channel

        21    here, right?

        22             A.     Yes.

        23             Q.     Okay.    And you said there's more.

        24                    Who are they?

        25             A.     Amend-- amend-- what more?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 114 of 140 PageID 9286
                                                                      Page 77


         1           Q.       Are there other-- any other channels?

         2           A.       Oh, yes.

         3           Q.       Who are they?

         4                    MR. LAKEL:    We're going-- we'll stop

         5           right there.      We got 5 minutes to go on the

         6           tape.

         7                    What time do we got?       Do you have to use

         8           the-- water-- do you want water or anything?

         9                    This is not an endurance test.

        10                    THE VIDEOGRAPHER:     Counsel, do you want

        11           to go ahead and go off the record?

        12                    MR. LAKEL:    Yes.

        13                    MR. FRANK:    Let's take a break.

        14                    THE VIDEOGRAPHER:     This will mark the end

        15           of Videotape Number 1.        We're now going off the

        16           record at 11:46.

        17                    (A recess was taken.)

        18                    THE VIDEOGRAPHER:     This is going to mark

        19           the beginning of Videotape Number 2.           We are

        20           now going back on the record at 11:59.

        21           Q.       (BY MR. LAKEL)     Okay.   You realize you're

        22    still under oath, right?

        23           A.       Yes.

        24           Q.       Okay.   When you had-- when we finished up,

        25    you had gone through a series of-- I had asked you about


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 115 of 140 PageID 9287
                                                                      Page 78


         1    a series of channels, contracts, that you had, that Dish

         2    had had with various companies, and you said there are

         3    additional channels besides those five that I asked you

         4    about that you have-- that Dish has contracts with; what

         5    are they?

         6           A.       What other contracts?

         7                    Well, first, Dish have-- Dish had had, Dish

         8    also still continues to have those contracts, and then

         9    what was your second part of the question?

        10           Q.       The second part of the question is, are

        11    there any other contracts that Dish has today with

        12    companies that they claim the right to the channels?

        13           A.       Which channels?

        14           Q.       The channels that are in the complaint that

        15    STB-- on the STB that was supposedly sold by TCI and

        16    PTI.

        17           A.       There are more channels that are part of

        18    that-- of the Dish's lawsuit.

        19           Q.       Okay.   What are those channels?

        20           A.       Al Arabiya.

        21           Q.       Who else?

        22           A.       Well, actually why don't we go to the

        23    complaint to-- to see what the channels are.

        24           Q.       Well, I'm asking you about the contracts.

        25    Do you have a contract for Al-- Al Arabiya?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 116 of 140 PageID 9288
                                                                      Page 79


         1            A.      So are you asking me--

         2            Q.      Do you have a contract?      I'm asking you

         3    that.   That's what I'm asking you.

         4            A.      Yes.

         5            Q.      Okay.   Could I-- could you get the contract

         6    please.

         7            A.      Yes.

         8            Q.      Okay.   Who signed it for Dish?

         9            A.      (Perusing documents.)      Tracy West.

        10            Q.      Who is Tracy West?

        11            A.      VP of programming.

        12            Q.      Is that a man or a woman?

        13            A.      It's a woman.

        14            Q.      Okay.   Is there a commencement date with

        15    that Al Arabiya?

        16            A.      (Perusing documents.)      April 4, 2008.

        17            Q.      April 4th, 2008.     How many channels?

        18            A.      It's just one channel.

        19            Q.      One channel, okay.      And that's called Al

        20    Arabiya, correct?

        21            A.      Yes.

        22            Q.      Okay.   Is there an expiration date?

        23            A.      Yes.

        24            Q.      Is it available?

        25            A.      It's redacted.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 117 of 140 PageID 9289
                                                                      Page 80


         1            Q.      Okay.   Are there any amendments?

         2            A.      (Perusing documents.)      Yes.

         3            Q.      How many?

         4            A.      (Perusing documents.)      There is a total of

         5    six; however, the-- there are two amendments that-- that

         6    state it's Amendment Number 4 twice.

         7            Q.      Okay.   Fourth amendment twice; is that an

         8    error or is-- did it-- is it a duplicate or what's the

         9    story with-- how come there's two fours?

        10            A.      (Perusing documents.)

        11            Q.      If you don't know, you don't know.

        12            A.      I'm just--

        13            Q.      You can't tell.

        14            A.      I'm just comparing, and it looks like they

        15    are just duplicates.

        16            Q.      Duplicates.

        17            A.      It's the same.     It looks like they're the

        18    same.

        19            Q.      Okay.   So there are six amendments.

        20            A.      Well-- so there are six, 1, 2, 3, 4, 4, and

        21    5.

        22            Q.      Okay.

        23            A.      But it appears that Amendment 4 is--

        24            Q.      Is duplicated.

        25            A.      -- duplicate so--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 118 of 140 PageID 9290
                                                                      Page 81


         1            Q.      So there's only five amendments, okay.

         2            A.      If it's duplicate.

         3            Q.      Okay.   Got it.    And who signed the contract

         4    for Al Arabiya?

         5            A.      For Al Arabiya.

         6            Q.      Yeah.   Arabiya, excuse me.      Sorry.

         7            A.      The contract.

         8            Q.      Yes.

         9            A.      You're asking for contract.

        10            Q.      Yes.

        11            A.      Chief-- chief operating officer.

        12            Q.      COO of, how do you say it, Arabiya, Arabiya?

        13            A.      Al Arabiya.

        14            Q.      Arabiya, excuse me.

        15            A.      But that's the name of the channel.

        16            Q.      I know.   And the COO, we can't read his

        17    name.

        18            A.      No.    The name is not readable.

        19            Q.      Okay.   And what are the PL numbers for that?

        20            A.      PL002648 through-- through PL002671.

        21            Q.      And there is five amendments, the fourth

        22    being duplicated.       What's the PL for the all five

        23    amendments?

        24            A.      You want combined or separate?

        25            Q.      Well, give me separate just for the hell of


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 119 of 140 PageID 9291
                                                                      Page 82


         1    it.

         2           A.       Amendment 1--

         3           Q.       Okay.

         4           A.       -- PL002672--

         5           Q.       Okay.

         6           A.       -- through PL002673.

         7           Q.       Okay.   Second amendment.

         8           A.       You need the-- the date, the stamps?

         9           Q.       Well, who signed it, I need that?

        10           A.       What do you need?

        11           Q.       Who signed the first amendment for Dish

        12    Network?

        13           A.       Roger Lynch.

        14           Q.       Okay.   And who signed it for the Al Arabiya?

        15           A.       So that's the channel name.

        16                    The company name is different.

        17           Q.       What's the company name?

        18           A.       MBC.

        19           Q.       M?

        20           A.       MBC--

        21           Q.       Okay.

        22           A.       -- FZ, LLC.

        23           Q.       This is a different company from the other

        24    contract that you've described for me with MBC, correct?

        25           A.       I don't know.     I have to check.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 120 of 140 PageID 9292
                                                                      Page 83


         1           Q.       Okay.    It was Bates Number 2958 is when the

         2    agreement began for MBC.         Was it-- that's different than

         3    this one, correct?

         4           A.       It's the same company name.          It's a

         5    different channel name.          So MBC is a channel name.

         6                    Al Arabiya is a channel name.

         7                    The company that represents those channels--

         8           Q.       Is MBC.

         9           A.       -- both is-- I'm looking just at the

        10    agreements, not on the amendments.

        11           Q.       Right.

        12           A.       It's MBC FZ, LLC.

        13           Q.       Right.    Got it.    Okay.

        14                    And the signatory was from MBC FZ, LLC?

        15           A.       On the agreement?

        16           Q.       Yes.

        17           A.       (Perusing documents.)        Yes.

        18           Q.       Okay.

        19           A.       On the Al Arabiya agreement.

        20           Q.       Right.    So it was signed-- and we-- and his

        21    signature is unreadable?

        22           A.       I can't tell you.

        23           Q.       Okay.    Good.    Got it.    Okay.   And there's

        24    the second amendment is Bates Number?

        25           A.       So we were talking about the agreement.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 121 of 140 PageID 9293
                                                                      Page 84


         1             Q.     We're talking about the second amendment for

         2    the agreement that was signed by Al Arabiya, Arabiya,

         3    Arabiya.

         4             A.     Hold on.

         5             Q.     I want to know--

         6             A.     But I-- I want to avoid the confusion.

         7             Q.     Okay.

         8             A.     There's an agreement that we've talked

         9    about.

        10             Q.     Right.

        11             A.     It was signed by-- for Al Arabiya there is

        12    an agreement--

        13             Q.     Right.

        14             A.     -- which was signed by this--

        15             Q.     By Tracy West.

        16             A.     -- CEO-- I'm sorry.

        17             Q.     She signed the agreement for Al Arabiya for

        18    Dish.

        19             A.     For Dish.

        20             Q.     Right.   And it was signed for Al Arabiya by

        21    the COO.

        22             A.     That's right.

        23             Q.     Who was also-- he's the COO of Al Arabiya,

        24    which is the channel, but it was owned by the company,

        25    MBC FZ, LLC.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 122 of 140 PageID 9294
                                                                      Page 85


         1           A.       Yes.

         2           Q.       Which is a different company from the one

         3    that you described previously.

         4           A.       No.

         5           Q.       Oh, the same company.      This is a channel.

         6           A.       Yes.

         7           Q.       And it's a different contract.

         8           A.       It's a different contract for a different

         9    channel.

        10           Q.       Got it.

        11           A.       But it happens that the same company

        12    represents both channels.

        13           Q.       Got it.   I understand.     Okay.    And it's a

        14    different signatory, too.

        15                    And who signed the second amendment of--

        16           A.       Different signatory of what?

        17           Q.       The second amendment for the contract for

        18    the channel Al Arabiya.

        19           A.       I'm sorry, you lost me.

        20           Q.       Whose--

        21           A.       You're asking me--

        22           Q.       I'm asking you-- okay, I'll-- I'll start.

        23                    We have a contract with Al Arabiya.         Tracy

        24    West signed the contract for Dish Network.            This-- the

        25    COO of Al Arabiya, which we can't read his name, signed


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 123 of 140 PageID 9295
                                                                      Page 86


         1    the major contract with that-- for that one channel, Al

         2    Arabiya.

         3                    The first amendment was signed by Roger

         4    Lynch for Dish Network; is that correct?

         5            A.      Yes.

         6            Q.      Okay.   And it was signed for Al Arabiya by

         7    whom?

         8            A.      It was signed for Al Arabiya, the company

         9    name is still MBC FZ, LLC.         It was signed by Sam

        10    Barnett, B--

        11            Q.      Who?

        12            A.      Sam Barnett.

        13            Q.      Barnett, okay.     Like the Barnett Bank.

        14            A.      CEO.

        15            Q.      Okay.   CEO.

        16            A.      Yes.

        17            Q.      Okay.   Now we're talking-- now I'm-- I'm

        18    asking you about the second amendment.

        19                    Who signed that for Dish?

        20            A.      (Perusing documents.)      Roger Lynch.

        21            Q.      Okay.   And who signed it for the channel, Al

        22    Arabiya?

        23            A.      Sam Barnett, the CEO.

        24            Q.      Okay.   Now we're talking about--

        25            A.      However, the company name is different.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 124 of 140 PageID 9296
                                                                      Page 87


         1            Q.      What's the company name?

         2            A.      MBC Group Holding Hungary Limited Liability

         3    Company.

         4            Q.      Okay.

         5            A.      Luxembourg branch.

         6            Q.      Okay.   MBC Group Holding, Luxembourg.

         7            A.      No.

         8            Q.      Okay.   Tell me again.

         9            A.      MBC Group Holding Hungary Limited Liability

        10    Company, Luxembourg branch.

        11            Q.      Okay.   This is the guy, the COO, who signed

        12    it for-- for-- the second amendment who signed for Al

        13    Arabiya, Arabiya.

        14            A.      So--

        15            Q.      Roger Lynch signed for you-- for Dish.

        16            A.      Yes.    But there is no COO that signed the

        17    amendment.

        18            Q.      I know.   CEO.

        19            A.      Yes.

        20            Q.      Of this new company with this long name that

        21    has to do with Luxembourg and all these places overseas.

        22                    I just want to know the guy's name.

        23            A.      Sam Barnett.

        24            Q.      Sam Barnett.     That's what I wanted to know,

        25    okay.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 125 of 140 PageID 9297
                                                                      Page 88


         1                    Now the third amendment who signed it for

         2    Dish?

         3            A.      Chris Kuelling.

         4            Q.      Okay.   And who signed the amendment for the

         5    other company?

         6            A.      Sam Barnett.

         7            Q.      Okay.   What company did he represent in his

         8    third-- in-- in the signature on the third amendment?

         9            A.      MBC Group Holding Hungary Limited Liability

        10    Company, Luxembourg branch.

        11            Q.      Okay.   Now the fourth amendment is

        12    duplicated we think, correct?

        13            A.      It appears to be.

        14            Q.      Okay.   And who signed it for Dish?

        15            A.      Chris Kuelling.

        16            Q.      Okay.   And who signed it for Al Arabiya?

        17            A.      Sam Barnett.

        18            Q.      Okay.   The same company, the Luxembourg

        19    company, the group holding company.

        20            A.      MBC Group Holding Hungary Limited Liability

        21    Company, Luxembourg branch.

        22            Q.      And then we have a fifth amendment.

        23            A.      So we have a second fourth amendment.

        24            Q.      And it's the same.

        25            A.      It's the same.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 126 of 140 PageID 9298
                                                                      Page 89


         1           Q.       The same signatures.

         2           A.       Yes.

         3           Q.       It seems to be a duplicate.

         4           A.       It seems to be.

         5           Q.       Okay.   Then we have a fifth amendment.

         6           A.       What's your question?

         7           Q.       Who signed for Dish?

         8           A.       Roger Lynch.

         9           Q.       Okay.   And who signed for Al Arabiya?

        10           A.       Sam Barnett.

        11           Q.       Okay.   The same guy.     A new company or the--

        12    the company that signed for before?

        13           A.       The company is MBC Group Holding Hungary

        14    Limited Liability Company, Luxembourg branch.

        15           Q.       Okay.   And the Bates Number for the second

        16    amendment please.

        17           A.       PL002674 through PL002679.

        18           Q.       Okay.   And the third amendment Bates Numbers

        19    please.

        20           A.       PL002680--

        21           Q.       Okay.

        22           A.       -- through P-- through PL002682.

        23           Q.       Okay.   And the fourth amendment.

        24           A.       For the first fourth amendment it is--

        25           Q.       First, second and third we have so far.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 127 of 140 PageID 9299
                                                                      Page 90


         1                    Now I need-- yes, the first fourth, excuse

         2    me.   I'm sorry.

         3             A.     So we have two fourth amendments.

         4             Q.     Yeah.   I got it.    I'm not going to-- go

         5    ahead.

         6             A.     So the first fourth amendment is PL002683

         7    through PL002685.

         8             Q.     Okay.   And the second fourth.

         9             A.     The second fourth amendment is PL002683--

        10    oh, it's the same.       So it's twice.     PL002685.

        11             Q.     Okay.

        12             A.     So it looks from the Bates that it's the

        13    same.

        14             Q.     Yes.    It's the same Bates Numbers.

        15                    And the fifth amendment.

        16             A.     PL003562 through PL003564.

        17             Q.     Okay.   And are there any expiration dates

        18    contained in those five amendments, the five different

        19    amendments?

        20             A.     Yes.

        21             Q.     What are they?

        22             A.     I'm sorry?

        23             Q.     What are the dates?

        24             A.     From which amendment?

        25             Q.     The first amendment.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 128 of 140 PageID 9300
                                                                      Page 91


         1           A.       The dates of what?

         2           Q.       The expiration.

         3           A.       It's redacted.

         4           Q.       Okay.   That's what I wanted to know.

         5                    And is there an-- is there an expiration

         6    date on the second amendment?

         7           A.       (Perusing documents.)      Yes.

         8           Q.       What is it?

         9           A.       It's redacted.

        10           Q.       Okay.   And the third amendment.

        11           A.       (Perusing documents.)      Yes.

        12           Q.       What's the date?

        13           A.       There is an expiration date.

        14           Q.       What is the date?

        15           A.       It's redacted.

        16           Q.       Okay.   And the fourth amendment, the first

        17    fourth, and the second fourth together, are they any

        18    different?

        19           A.       We're still talking about expiration dates.

        20           Q.       Yes.

        21           A.       It's there on the fourth-- the first fourth.

        22           Q.       Is?

        23           A.       Redacted.

        24           Q.       Okay.   And the second fourth.

        25           A.       It's redacted.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 129 of 140 PageID 9301
                                                                      Page 92


         1            Q.      Okay.   And the fifth amendment expiration

         2    date.

         3            A.      It's there.

         4            Q.      What is it?

         5            A.      It's redacted.

         6            Q.      Oh, okay.    I have gone to the complaint.

         7    That was a good suggestion.         Paragraph 12 of your

         8    complaint has the list of-- I'll read them.            Al

         9    Arabiya-- and you correct me.

        10                    Al Arabiya, Al Hayah, H-A-Y-A-H, Al Jazeera

        11    Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport,

        12    Al Yawm, Dream 2, Future TV, Iqraa, I-Q-R-A-A, LBC, LDC,

        13    MB-- MBC1, MBC Drama, MBC Kids (aka MBC3), MBC new word,

        14    M-A-S-R, M-U-R-R TV (aka MTV Lebanon), New TV (aka Al

        15    Jadeed), Noursat, N-O-U-R-S-A-T, O-N-T-V, and O-T-V; are

        16    these all channels that there are contracts with Dish?

        17            A.      Dish has many channels that--

        18            Q.      Are these--

        19            A.      -- are under contract.

        20            Q.      -- among those?

        21            A.      These are among those.

        22            Q.      Yes?

        23            A.      Yes.

        24            Q.      Thank you.    Okay.   Do you have contracts-- I

        25    don't want to go through all these for all of our sakes,


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 130 of 140 PageID 9302
                                                                      Page 93


         1    okay?

         2                    So do you have contracts in there for all of

         3    these channels that I just read off?

         4             A.     There are contracts.      There paper-- there's

         5    paperwork for-- for the channels.

         6             Q.     Paperwork means there's contracts.

         7             A.     Contracts.

         8             Q.     Right.   And they have signatures on them.

         9             A.     If you want me to check, I'll have to check.

        10             Q.     I just want to ask what you know.

        11             A.     They should have signature.

        12             Q.     They should, okay.

        13             A.     But I'll have to check to confirm.

        14             Q.     I understand that.      I'm just asking what you

        15    think.

        16                    And those channels that I mentioned to you,

        17    you heard me, are they are still active today?

        18             A.     What do you mean?

        19             Q.     Are you still broad-- are you still offering

        20    those channels from Dish today in the United States?

        21             A.     From what channels?

        22             Q.     All the ones that I just read to you from

        23    Paragraph 12 of your complaint if you want to look at

        24    it.

        25             A.     What was your question?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 131 of 140 PageID 9303
                                                                      Page 94


         1                    MR. LAKEL:    I'll show it to him.

         2           Q.       (BY MR. LAKEL)     I'm asking you are all these

         3    channels--

         4           A.       Uh-huh.

         5           Q.       -- that I read, are they still being used

         6    today by broadcast by Dish?

         7           A.       Are you asking whether we broadcast those

         8    channels today on our platforms?

         9           Q.       Yes.

        10           A.       We broadcast not all of them.

        11           Q.       Not all of them.

        12                    Which ones don't you?

        13           A.       We don't broadcast Al Nahar Sport.

        14           Q.       Hang on a second.     Al Nahar Sport you don't

        15    broadcast, right?

        16           A.       Yes.

        17           Q.       Okay.   Do you know off the top of your head

        18    when you stopped broadcasting that?

        19           A.       We never broadcasted that.       We have the

        20    rights, but we've never broadcasted the channel.

        21           Q.       Okay.   Any other ones?

        22           A.       ONTV.

        23           Q.       ONTV.   Is that broadcast by Dish Network

        24    L.L.C. today?

        25           A.       Not currently.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 132 of 140 PageID 9304
                                                                      Page 95


         1           Q.       Okay.    Has it been broadcast in the past?

         2           A.       Yes.

         3           Q.       Okay.    Not currently, though.

         4                    When did you stop broadcasting ONTV?

         5           A.       I-- I need to check the date exactly.

         6           Q.       Well, could you check please?

         7           A.       Uh-huh.   Okay.

         8           Q.       Are you able to check?

         9           A.       Yes.

        10           Q.       Okay.    Please do.

        11           A.       (Perusing documents.)      We stopped

        12    broadcasting it on October 1st, 2016.

        13           Q.       Okay.    And when did it commence

        14    broadcasting, if you can tell?

        15           A.       (Perusing documents.)      I don't-- I don't

        16    have the-- the date right now.

        17           Q.       Okay.

        18           A.       But the original-- well, the-- the contract

        19    that cover-- the contract from-- that we've talked

        20    about, the IMD contract--

        21           Q.       Right.

        22           A.       -- from October 2nd, 2014 had on-- had ONTV

        23    as one of the channels--

        24           Q.       Right.

        25           A.       -- listed in it giving us the rights to


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 133 of 140 PageID 9305
                                                                      Page 96


         1    broadcast that.

         2                    So in-- so based on just this date we've

         3    been broadcasting that channel.

         4             Q.     But you quit on October 1st, 2016.

         5             A.     That's right.

         6             Q.     Okay.   And you began when?

         7             A.     I can't tell you the beginning.

         8             Q.     According to the IMD contract it was listed

         9    there.

        10             A.     According to this IMD contract we-- the

        11    contract from October 2nd, 2014--

        12             Q.     Okay.

        13             A.     -- we had-- ONTV was part of the lineup.

        14             Q.     Okay.   Got it.

        15             A.     So one-- one thing, in the recitals on the

        16    main page of the agreement--

        17             Q.     With whom?

        18             A.     Of IMD.

        19             Q.     Okay.

        20             A.     We're talking about ONTV.

        21             Q.     Okay.

        22             A.     Ten, a little ten, says that there was an

        23    agreement for-- an international affiliation agreement

        24    dated July 29, 2011, and in the parentheses for the

        25    distribution of the ONTV service as amended.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 134 of 140 PageID 9306
                                                                      Page 97


         1                    So it appears, without looking at the

         2    other-- without having the other documents, is that it

         3    appears from that reading that there was an agreement

         4    dated July 29, 2011 for the ONTV service.

         5           Q.       July 29, 2011 from the IMD contract, right?

         6           A.       There is a recital, a little ten, in the

         7    recital of the-- of the 2014-- October 2nd, 2014 IMD

         8    agreement says there was another agreement for-- dated

         9    July 29, 2011 that covered the distribution of the ONTV

        10    service.

        11           Q.       Got it.    So basically you're claiming Dish

        12    Network had the right to broadcast and did broadcast

        13    from July 29th, 2011 through October 1st, 2016.

        14           A.       October 1st, 2016 is--

        15           Q.       It stopped.

        16           A.       -- the date stopped; however, I cannot

        17    confirm the date as-- as to what date we actually

        18    started broadcast.        I have a date of the agreement.

        19           Q.       Right.

        20           A.       But not the date of the actual broadcast--

        21           Q.       Okay.

        22           A.       -- of the channel.

        23           Q.       Okay.    And under that paragraph that I just

        24    recited to you from your complaint, which is Paragraph

        25    12 of your complaint under Dish's copyrights, those are


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 135 of 140 PageID 9307
                                                                      Page 98


         1    the channels.

         2                    Are there any other channels besides the

         3    ones that are listed in Paragraph 12 and the ones that

         4    we've already talked about?

         5           A.       The channels that what?

         6           Q.       That Dish Network L.L.C. claims the right--

         7    the copyright to.

         8           A.       The channels are listed.

         9           Q.       I-- I'm asking you.      Paragraph 12 in-- in

        10    the Dish Network complaint, all those channels that I

        11    read to you, you said ONTV is-- used to be but not any

        12    more, and Al Nahar Sport never was, even though you had

        13    the rights to it, it never was.

        14                    Other than 12 and the other channels that we

        15    talked to, there are no other channels that Dish

        16    Network, L.L.C. claims it has the rights-- the

        17    copyrights to.

        18           A.       I'm-- I'm sorry.     I don't understand the

        19    question.

        20           Q.       Okay.   In this complaint in Paragraph 12--

        21           A.       Yes.

        22           Q.       -- I just read you the list of channels.

        23           A.       Yes.

        24           Q.       Dish Network claims the copyright to those

        25    channels, right?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 136 of 140 PageID 9308
                                                                      Page 99


         1           A.       Yes.

         2           Q.       Okay.   And-- and there's IMD, Al Jazeera,

         3    World Span Media, MBC, and who else, Al Yawm; Dish

         4    Network claims copyrights to those, too, right?

         5           A.       It's not, too.     They're a part of that list.

         6           Q.       Okay.   And that's my next question.

         7                    Those Al Yawm, IMD, Al Jazeera, World Span

         8    Media, and MBC, what's the difference between those

         9    contracts and the channels that were listed on Paragraph

        10    12 that I read to you, if any?

        11                    Are they included?

        12           A.       We can take them one by one.

        13           Q.       Okay.   Al Hayah, H-A-Y-A-H.

        14           A.       Yes.    It's part of IMD.

        15           Q.       Okay.   It's part of the IMD.

        16           A.       Contract.

        17           Q.       Okay.   Okay.   Al Jazeera Arabic News.       Are

        18    those-- that's one channel, right?

        19           A.       Yes.

        20           Q.       Okay.   What contract is that a part of?

        21           A.       It's the Peninsula Production Company.

        22           Q.       Okay.   And is there a contract with those

        23    guys, between Dish Network and Peninsula Production?

        24           A.       Yes.    We've already talked about it.

        25           Q.       That's what I thought, okay.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 137 of 140 PageID 9309
                                                                      Page 100


         1                    Now, Al Nahar.

         2           A.       Yes.    It's part of World Span Media

         3    Consulting.

         4           Q.       That's what I wanted to know.        Thank you.

         5                    Al Nahar Drama.

         6           A.       It's part of the World Span Media

         7    Consulting.

         8           Q.       Okay.   Thank you.    Drama.

         9                    Al Nahar Sport never broadcast, right?

        10           A.       We have the rights to it.

        11           Q.       Rights to it, but never broadcast.

        12           A.       Correct.

        13           Q.       Okay.

        14           A.       Under World Span Media Consulting.

        15           Q.       Okay.   Al Yawm, two words.

        16           A.       Yes.

        17           Q.       Where was that?

        18           A.       A separate channel.

        19           Q.       Okay.   Is it still active today?

        20           A.       Yes.

        21           Q.       When did it commence?

        22           A.       The contract commencement date that we have

        23    here is August 12, 2011.

        24           Q.       Okay.   Dream 2.

        25           A.       What's your question?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 138 of 140 PageID 9310
                                                                      Page 101


         1           Q.       Well, is it-- is it part of one of the other

         2    contracts or is it a separate channel?

         3           A.       (Perusing documents.)      There is a separate

         4    contract for them, too.

         5           Q.       It's a separate channel.

         6           A.       Yes.

         7           Q.       Okay.   And it's still active today.

         8           A.       Yes.

         9           Q.       Commencement date.

        10           A.       Commencement date of the contract that I

        11    have here-- it's-- the commencement date of the contract

        12    here for Dream 2 is March 24, 2008.

        13           Q.       Okay.   Future TV.

        14           A.       Yes.

        15           Q.       Is that covered by one of the other

        16    contracts or is that a separate channel?

        17           A.       It's a different channel.

        18           Q.       Okay.

        19           A.       Let me check the contracts.       (Perusing

        20    documents.)

        21           Q.       It's still active today.

        22           A.       We broadcast it today.

        23           Q.       Okay.   And the commencement date.

        24           A.       (Perusing documents.)      So this is a little

        25    different case.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 139 of 140 PageID 9311
                                                                      Page 102


         1             Q.     Okay.

         2             A.     So there-- there-- there was a change of

         3    entity who was representing the channel.

         4             Q.     Okay.

         5             A.     So the first entity that-- that is-- that

         6    the first-- well, the contract or that we have for

         7    Future TV is with Future Television Company,

         8    Incorporated under the laws of Lebanon.

         9             Q.     Okay.    And the commencement date.

        10                    It's still active today.       You've testified

        11    to that.      You're still broadcasting it today, Dish

        12    Network is.

        13             A.     Yes.

        14             Q.     Right?   And what the commence-- the

        15    commencement date, even though an entity, a separate

        16    entity, has come in, it's the same channel, right?

        17             A.     Yes.

        18             Q.     Okay.    What's the commencement date that it

        19    began?

        20             A.     Well, the commencement date of the

        21    agreement--

        22             Q.     Right.

        23             A.     -- is-- of the agreement between Dish

        24    Network and Future Television, a company incorporated

        25    under the laws of Lebanon, is January 1st, 2012.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-4 Filed 05/03/19 Page 140 of 140 PageID 9312
                                                                      Page 103


         1           Q.       Okay.   Iqraa, I-Q-R-A-A.

         2           A.       Yes.

         3           Q.       Okay.   Is that covered by any of the other

         4    contracts that we talked about?

         5           A.       Yes.

         6           Q.       Which one?

         7           A.       It's the IMD agreement.

         8           Q.       The I--

         9           A.       The IMD agreement.

        10           Q.       Okay.   Thank you.    LBC.

        11           A.       B as a-- B or D?

        12           Q.       LB as in boy, C as in salon.

        13                    Is that a separate or is that covered by

        14    another contract or--

        15           A.       LB-- LBC like cat.

        16           Q.       Yes, LBC like cat, right.

        17           A.       What was your question?

        18           Q.       Is it a separate channel or is it covered by

        19    another contract that we've discussed already?

        20           A.       It's covered by IMD.

        21           Q.       Okay.   MBC as in cat 1.

        22           A.       Yes.    What's the question.

        23           Q.       Yes.    Is it covered by another contract or

        24    is it a separate channel?

        25           A.       It's a separate channel covered by a


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
